Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Contrato de Servicios para la Evaluación, Desarrollo y Producción de
Hidrocarburos, en el Área Contractual Carrizo

entre

PEMEX-EXPLORACIÓN Y PRODUCCIÓN

SCHLUMBERGER PRODUCTION MÉXICO, S.A. DE CV.

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

y Declaraciones

Cláusulas

1 Definiciones e interpretación
1.1 Definiciones
1.2 Singular y plural
1.3 Encabezados y referencias
1.4 Interpretación
1.5 Manifestaciones del Contratista
2 Objeto del Contrato
2.1 Ejecución de los Servicios
2.2  Fondeo
2.3 Control de PEP
2.4 Límites del Contrato y no otorgamiento de la propiedad
3 Plazo del Contrato y renuncia
3.1 Fecha Efectiva
3.2 Plazo
3.3 Renuncia del Contratista
4 Empresas Participantes y Compañía Líder (Para efectos de este contrato, no aplica)
4.1 Participación
4.2 Responsabilidad solidaria
O 4.3 Compañía Líder
4.4  Revocatoria de Compañía Líder
Periodo de Evaluación
6 Servicios de Evaluación
6.1 Servicios de Evaluación en el Periodo de Evaluación
6.2 Hidrocarburos extraídos durante el Periodo de Evaluación
6.3 Decisión de no proceder después del Periodo de Evaluación
6.4 Comunicación de Continuación por viabilidad de desarrollo 7
6.5 Incumplimiento del Programa Mínimo de Evaluación
6.6 Reportes de perforación, geológicos y geofísicos
6.7 Extensión de yacimiento y desarrollo unificado
6.8 Informe de Evaluación
7 Servicios de Desarrollo AS
7.1 Plan de Desarrollo
7.2 Modificaciones al proyecto de Plan de Desarrollo por parte de PEP
7.3 Cumplimiento del Plan de Desarrollo y modificaciones
7.4 Reportes de perforación, geológicos y geofísicos
7.5 Pronóstico de producción
7.6 Servicios de Producción
7.7 Instalaciones de Entrega
7.8 Decisión de no proceder con el Plan de Desarrollo
O : 8 Área Contractual . 8
- 8.1 Reducción del Área Contractual

un

0)

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.
3.2 Extensión del Área Contractual
8.3 Indicadores Clave de Desempeño
8.4 Acceso al Área Contractual
9 Unificación e instalaciones comunes
9.1 Unificación
9.2 Instalaciones
9.3  Desacuerdo sobre infraestructura o unificación
10 Programas de Trabajo

10.1 Programas de Trabajo
10.2 Programa del Periodo de Evaluación
10.3 Contenido de Programas de Trabajo
10.4 Aprobación de Programas de Trabajo; modificaciones de PEP
10.5 Asuntos no sujetos a aprobación de PEP
10.6 Modificaciones del Contratista
10.7 Programas de trabajo preliminares
10.8 Informes de avance
10.9 Documentación
11 Presupuestos y Gastos Elegibles

11.1 Presupuestos
11.2 Presupuestos preliminares
11.3 Modificaciones
11.4 Contabilidad de los Gastos Elegibles
11.5 Gastos Recuperables
11.6 Revisión de PEP
11.7 Obligación de mantener registros
12 Nominación y medición de los Hidrocarburos %

12.1 Volumen y calidad

12.2 Nominación

12.3 Recepción de Hidrocarburos Netos

12.4 Procedimientos de recepción x==3-

12.55 Equipo de medición

12.6 Instalación, operación, mantenimiento y calibración del equipo de
medición

12.7 Certificación del equipo de medición

12.8 Registros

12.9 Mal funcionamiento del equipo de medición

12.10 Reemplazo del equipo de medición

13 Materiales

13.1 Propiedad y uso de Materiale:

13.2 Arrendamiento
NX
ii

C

O

Contrato número 425021852
. Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.
13.3 Opciones :
13.4 Mantenimiento
13.5 Materiales de PEP
14 Otras obligaciones y derechos de las Partes

14.1 Obligaciones adicionales del Contratista
14.2 Responsabilidad ambiental del Contratista
14.3 Responsabilidad ambiental de PEP y derechos a indemnización
14.4 Obligaciones adicionales de PEP
14.5 Derechos adicionales de PEP
14.6 Derechos adicionales del Contratista
15 Disposición de la producción

15.1 Hidrocarburos de Insumo
15.2 Entrega
15.3 Gas no asociado

16 Remuneración

16.1 Derechos exclusivos de PEP
16.2 Condición de la Remuneración
16.3 Remuneración única
16,4 Forma de pago
16.5 Intereses moratorios

17 Garantías

17.1 Garantía Corporativa
17.2 Garantías de Cumplimiento
17.3 Reducción del monto
17.4 Reconocimiento y acuerdo del Contratista
17.5 Causas de ejecución
18 Abandono

18.1 Requerimientos del programa

18.2 Comunicación de Abandono <

18.3 Abandono después del Periodo de Evaluación
18.4 Responsabilidad por Gastos
18.5 Cuenta de Abandono
18.6 Fondeo de la Cuenta de Abandono
18.7 Fondos insuficientes
: 18.8 Sustitución por PEP
19 Responsabilidad laboral, Subcontratistas, grado de integración nacional,
capacitación, desarrollo sustentable e importaciones

.19.1 Responsabilidad laboral del Contratista
19.2 Responsabilidad laboral de PEP

O

19.3

19.4
19.5
19.6
19.7
19.8
19.9
20 Seguros

20.1
20.2

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.
Personal del Sindicato de Trabajadores Petroleros de la República
Mexicana
Capacitación a personal de PEP
Subcontratistas
Transferencia de tecnología, investigación y desarrollo
Grado de integración nacional
Desarrollo sustentable
Importaciones

Estipulación general
Cobertura de seguro

21 Caso Fortuito o Fuerza Mayor, suspensión y terminación anticipada

21.1
21.2
21.3
21.4

21.5
21.6
21.7

Caso Fortuito o Fuerza Mayor

Comunicación

Carga de la prueba

Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del
Contrato

Obligaciones no afectadas por Caso Fortuito y Fuerza Mayor
Terminación anticipada por caso fortuito

Situaciones de emergencia

22 Rescisión, terminación y finiquito

22.1
22.2
22.3
22.4
225
22.6
22.7
22.8
22.9

Causas de rescisión por parte de PEP

Periodo de cura

Procedimiento de rescisión

Efectos de la rescisión

Obligaciones subsistentes

Derecho de rescisión por parte del Contratista
Transición a PEP .
Derecho de PEP de terminación anticipada
Finiquito

23 Cesión y cambio de control

23.1
23.2
23.3

==

Cesión
Separación
Cambio de control

24 Indemnización

24.1
24.2

Indemnización
Causas de ejecución

25 Ley Aplicable y solución de controversias

25.1

Ley Aplicable

AS

O

CN

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.
25.2 Consultas directas
25.3 Experto Independiente
25,4 Arbitraje
25.5 Renuncia a Embargos Previos al Laudo
25.6 Renuncia a vía diplomática
25.7 Autonomía de las estipulaciones
26 Gobernanza del Contrato

26.1 Esquema de gobernanza y supervisión de actividades
26.2 Miembros del Grupo Directivo |
26.3 Facultades
26,4 Reuniones
26.5 Solicitud de reunión
26.6 Acta
26.7 Grupostécnicos
26.8 Obligatoriedad de las resoluciones
27 Modificaciones y renuncias

27.1 Modificaciones generales
27.2 Modificaciones por cambio de ley
28 Relación de las Partes
29 Información, propiedad industrial y confidencialidad

29.1 Propiedad de información

29.2 Propiedad industrial

29.3 Confidencialidad del Contrato

29.4 Confidencialidad

29.5 Excepción a la confidencialidad
30 Impuestos

31 Comunicaciones
32 Totalidad del Contrato

.33 Idioma

34 Compromiso contra la corrupción
35 Obligado Solidario

Anexos

Anexo 1 Área Contractual

Anexo 2 Garantía Corporativa

Anexo 3 Remuneración

Anexo 4 Inventario de activos y producción base
Anexo 5 Comunicación de Continuación

Anexo 6 Procedimientos de Registro Financiero
Anexo 7 Programa Mínimo de Evaluación y Obligación Mínima de Trabajo

O

O

Anexo 8

Anexo 9

Anexo 10
Anexo 11
Anexo 12
Anexo 13
Anexo 14
Anexo 15
Anexo 16
Anexo 17
Anexo 18

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Puntos de Medición y nominación
Informe de Evaluación

Plan de Desarrollo

Permisos

Garantía de Cumplimiento: carta de crédito
Garantía de Cumplimiento: fianza
Indicadores Clave de Desempeño
Abandono

Lineamientos para subcontratación
Grado de integración nacional
Desarrollo sustentable

vi

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Contrato de Servicios para la Evaluación, Desarrollo y Producción

de Hidrocarburos

Este Contrato de Servicios para la Evaluación, Desarrollo y Producción de Hidrocarburos
(el “Contrato”) lo celebran, por una parte, PEMEX-Exploración Y Producción (“PEP”),
representado por el Dr. Vinicio Suro Pérez, en su carácter de Subdirector de Producción,
Región Sur, y por la otra parte, Schlumberger Production México, S.A. de C.V. (en lo sucesivo
el “Contratista”), representada por el C. Enrique Brash Espinosa, en su carácter de
apoderado legal al tenor de las siguientes Declaraciones y Cláusulas:

Declaraciones

PEP declara que:

ML

Es un organismo público descentralizado de la Administración Pública Federal de los
Estados Unidos Mexicanos, con personalidad jurídica y patrimonio propios, y con
capacidad legal para la celebración y cumplimiento del Contrato de conformidad
con la Ley de Petróleos Mexicanos publicada en el Diario Oficial de la Federación el
28 de noviembre de 2008, (la “Ley de Pemex”);

. Conforme a los artículos 25, 27, párrafo sexto, 28, párrafo cuarto, y 134 de la

Constitución Política de los Estados Unidos Mexicanos, y en términos de la Ley
Reglamentaria del Artículo 27 Constitucional en el Ramo del Petróleo y de la Ley de
Pemex, lleva a cabo, en términos del Artículo 52 de la citada ley reglamentaria, la
exploración y explotación de Hidrocarburos en el territorio de México, y puede
celebrar contratos de obras y de prestación de servicios, siempre que se cumpla
con las condiciones establecidas por el artículo 62 de la citada leYweglamentaria y
por el artículo 60 de la Ley de Pemex; s

Ha obtenido de las autoridades competentes las autorizaciones sarias para la
celebración del Contrato, incluyendo las autorizaciones corporativas y
presupuestarias correspondientes en términos de las Leyes Aplicables y de las DAC;

El 12 de marzo de 2011 publicó la Convocatoria número 001 y, de acuerdo con las
Bases de Licitación, emitió-el fallo con fecha 18 de agosto de 2011, conforme al cual
el Contrato fue adjudicado al licitante Administradora en Proyectos de Campos, S.A.
de C.V., por haber ocupado su propuesta el primer lugar para el área contractual
Carrizo, acordándose la formalización del contrato 425021852 para el día 17 de
octubre de 2011. Tomando en consideración que la garantía de cumplimiento del
contrato, no fue recibida, se notificó al represen; táfte legal del licitante

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Administradora en Proyectos de Campos, S.A. de C.V., que de conformidad con lo
establecido en las bases de licitación numeral 2 “Calendario de la licitación”, se
presentara a la formalización del contrato el día 18 de octubre de 2011 a las 17:30
horas, en el mismo lugar y se le recordó que en términos de las bases de licitación,
es requisito indispensable para formalizar el contrato, el presentar el original de la
fianza o carta de crédito standby que garantice el cumplimiento del contrato.

V, El 18 de octubre de 2011 a las 17:30 horas y tomando en cuenta que la garantía de
cumplimiento del contrato número 425021852, no fue entregada previo al acto de
formalización ni durante el mismo y que es un requisito indispensable su entrega a la
formalización del contrato, de conformidad con la cláusula 17.2 (a) “Garantías de
Cumplimiento” del modelo de contrato y al numeral 18 “Firma del contrato” de las
reglas de licitación, se determinó la no formalización del contrato 425021852 con la
empresa Administradora en Proyectos de Campos S.A. de C.V., por causas
imputables a la misma, sirviendo el acta levantada al efecto y publicada en la
dirección www.pemex.com/contratos, como notificación a la interesada ya que su
representante legal Ing. Luis Enrique Burgos Verbel no se presentó al mismo,

VI. Acto seguido, el Administrador del Activo de Producción Samaria-Luna, como área
O Administradora del Proyecto, mediante oficio número 296-10000-AAPSL-I-0286-
2011 de fecha 19 de octubre de 2011 solicitó se realicen las gestiones necesarias
para adjudicar el contrato número 425021852 a la empresa Dowell Schlumberger de
México S.A. de C.V., con fundamento a lo establecido en las propias bases de
licitación y de conformidad con el acta de presentación de proposiciones,
evaluación, adjudicación y fallo de fecha 18 de agosto de 2011 de la licitación pública
número 18575062-512-11 para la contratación de los “Servicios para la evaluación,
desarrollo y producción de hidrocarburos en las áreas contractuales Magallanes,
Carrizo y Santuario en la Región Sur”, en la que se asentó € otras, que Dowell
Schlumberger de México S.A. de C.V.:

1. Cumplió con los requisitos de precalificación .
2. Su proposición presentada ocupó el segundo lugar para el área contractual
Carrizo
3. La tarifa presentada fue de $ 9.40 USD/Barril, la cual fue determinada como
solvente ya que se encuentra en el rango determinada por PEP como tarifa XS
máxima aceptable que fue de $12.31 USD/Barril para el área contractual
Carrizo

VII. En ese sentido, y una vez recibido el oficio S/N de fecha 20 de octubre de 2011,

mediante el cual el representante legal de Dowell Schlumberger de México S.A. de

C ) C.V., aceptó mantener vigente su proposición presentada el 18 de agosto de 2011,
7 inclusive hasta el día 20 de diciembre de 2011 y de haber entregado/a garantía de

O

Vil.

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

sostenimiento de la misma hasta por el mismo periodo de vigencia de su
proposición, mediante oficio número PEP-GSSARS-700000-1087-2011 de fecha 25
de octubre de 2011, se le notificó la adjudicación del contrato 425021852
correspondiente al área contractual Carrizo.

Mediante oficio de fecha 16 de noviembre de 2011, el licitante Dowell
Schlumberger de México, S.A. de C.V., notificó la constitución de la sociedad de
propósito específico denominada Schlumberger Production México, S.A. de C.V., a
efecto de que sea ésta la que suscriba el contrato como Contratista y el convenio
con el VPE; siendo además una compañía relacionada de Dowell Schlumberger de
México, S.A. de C.V., lo anterior de acuerdo con los términos de la sección 1 “Reglas
de Contratación” numeral 5 “Proposiciones individuales, proposiciones consorciales
y nueva sociedad”, inciso f de las Bases de la Licitación.

Está facultado para celebrar este Contrato de acuerdo, entre otros, con los artículos
1, segundo párrafo, 5, segundo párrafo, 51, 60, 61 y Tercero Transitorio de la Ley de
Pemex, y 6, primer párrafo, de la Ley Reglamentaria del Artículo 27 Constitucional
en el Ramo del Petróleo. Asimismo, su representante está facultado para celebrar
este Contrato conforme a los artículos 5, segundo párrafo, y Tercero Transitorio de
la Ley de Pemex, 11 de la Ley Orgánica de Petróleos Mexicanos y Organismos
Subsidiarios, y 22, fracción l, y 59, fracción |, de la Ley Federal de las Entidades
Paraestatales, así como con la protocolización de su nombramiento mediante el
testimonio de la escritura pública número 14043 de fecha 12 de septiembre de

2011, otorgado ante la fe del licenciado Armando Gálvez Pérez Aragón, Notario-

Público número 103 de la ciudad de México, Distrito Federal, y celebra el Contrato
de conformidad con el mismo; y

Todos los actos que le corresponda realizar conforme al Contrato se llevarán a cabo
en el marco de lo dispuesto por las Leyes Aplicables y de las DAC, contarán con las
autorizaciones que en cada caso se requieran, y podrán ser fiscalizados por los
órganos de evaluación corporativa.

Schlumberger Production México, S.A. de C.V., declara que:

L

Es una sociedad mercantil constituida y con existencia jurídica de conformidad con
las leyes de los Estados Unidos Mexicanos y que cuenta con capacidad legal para
celebrar y cumplir el Contrato; según se acredita mediante la Escritura Pública
número 57,923, de fecha 17 de agosto de 2011, otorgada ante la fe del Titular de la
Notaría Pública No. 102 de la ciudad.de México, Distrito Federal, Liceneiado José
María Morera González.

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

. Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras

disposiciones aplicables;

Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

. Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones

corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado con
él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de Pemex,
ni en los supuestos contemplados por el artículo 12 de las DAC, a cuyo
cumplimiento está obligado PEP y que conoce a través de su publicación en el
Diario Oficial de la Federación; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado en la escritura pública número 57,923 otorgada
ante el Notario Público número 102 de la ciudad de México, Distrito Federal,
Licenciado José María Morera González, de fecha 17 de agosto de 2011 y conforme
a dicho poder celebra este Contrato, facultades que no le han sido revocadas,
modificadas o limitadas en forma alguna.

Dowell Schlumberger de México, S.A. de C.V., declara que:

1

Suscribe el presente contrato en su carácter de “Obligado Solidario” del Contratista. |

. Fue constituida el 29 de junio de 1961 mediante instrumento público número

19,768, otorgado por el Lic. Jesús Castro Figueroa, Notario público No. 38 de
México, Distrito Federal, inscrito en el Registro Público de la Propiedad y del

Comercio de la ciudad de México, Distrito Federal, el 4 de agosto de 1961, bajo el ===>

No. 102, fojas 153, volumen 503, libro tercero, sección comercio, con la
denominación Cementaciones, Estimulaciones y Pruebas, S.A., quien ha cambiado
su denominación, constando la actual en la escritura pública No. 76,739, de fecha
cinco de septiembre de 1983 ante la fe del Lic. Alejandro Soberón Alonso, Notario
Público No. 68 de México, Distrito Federal, y que mediante el Instrumento público
No. 56,471, de fecha dos de marzo de 2011, hizo constar la Compulsa de estatutos
sociales de “Dowell Schlumberger de México, S.A. de C.V.”, otorgada por el Lic. José
María Morera González, Titular de la Notaria Pública No. 102 de México Distrito
Federal.

La capacidad jurídica de su representante para celebrar el Contrato, lo_atredita con
el instrumento público No. 57,352, otorgado por el Lic. José María Morera

ON

/

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

González, Notario Público No. 102, de México Distrito Federal, mediante el cual
Dowell Schlumberger de México, S.A. de C.V., otorga facultades para que en su
representación actúe el Sr. Enrique Brash Espinosa.

PEP y Schlumberger Production México, S.A. de C.V., declaran que:

Cada una de las Partes se compromete a cooperar con la otra en el cumplimiento
de las disposiciones aplicables a su organización corporativa, derivadas de las Leyes
Aplicables o de legislaciones extranjeras, incluyendo, sin limitación, aquellas
relacionadas al soborno de oficiales extranjeros, controles de exportación,
disposiciones anti-boicot y antimonopolios, cumplimiento de requisitos de
entidades regulatorias y disposiciones de seguridad interna;

Cada una de las Partes se compromete a que todas las actividades que realice en
relación con el Contrato serán llevadas a cabo de conformidad con las Leyes
Aplicables; y

Conocen el sentido, alcance y obligatoriedad del Contrato Colectivo de Trabajo
vigente celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la República
Mexicana.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

Cláusulas

CLÁUSULA 1.

Definiciones e interpretación A ==

1.1 Definiciones. Se establecen las siguientes definiciones para

los efectos del Contrato:

“Abandono” significa todas las actividades de abandono, incluyendo sin limitación, el

taponamiento y abandono de Pozos, el desmontaje y retiro de plantas, plataformas,
instalaciones, maquinaria y equipo, y la restauración del Área Contractual, de
conformidad con las Leyes Aplicables, la Experiencia y Prácticas Prudentes de la
Industria y las secciones de Abandono del Plan de Desarrollo y de los Programas de
Trabajo aprobados, en los términos previstos en la cláusula 18 y en eL Añexo 15.

5

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

“Anexo” significa cada uno de los anexos que se integran a este Contrato y que forman
parte del mismo, así como las modificaciones que se realicen a los mismos durante
el plazo.

“Año Contractual” significa un periodo de doce (12) meses contados a partir de la Fecha
Efectiva o de cada aniversario de dicha fecha.

“año” significa un año calendario.

“Área Contractual” significa la superficie descrita en el Anexo 1, dividida en Sectores, así
como las formaciones geológicas de dicha superficie hasta cualquier profundidad,
en la cual el Contratista-está autorizado y obligado en virtud del Contrato a llevar a
cabo los Servicios, según la misma sea modificada conforme a los términos y
condiciones del Contrato, en el entendido de que este Contrato no le concede al
Contratista ningún derecho sobre el Área Contractual o cualquiera de sus recursos
naturales, exceptuando aquello que sea necesario para el cumplimiento de sus
obligaciones contractuales.

“Barril” unidad de volumen utilizada en la industria petrolera y equivalente a ciento
cincuenta y ocho litros novecientos ochenta y siete mil trescientos cuatro
millonésimas de litro (158.987304).

“Bases de Licitación” significa las bases de licitación emitidas conforme a la Convocatoria,
incluyendo todas las modificaciones, enmiendas o aclaraciones a las mismas,
expedidas por escrito por PEP.

“Campo” significa el área debajo de la cual están localizados uno o más yacimientos de
Hidrocarburos en una o más formaciones en la fyisma estructura o entidad

geológica. “==

“Caso Fortuito o Fuerza Mayor” significa los actos o eventos previstos en la Cláusula
21.1.

“Compañía Líder” tendrá el significado previsto en la Cláusula 4.3; queda entendido que
la Compañía Líder será una Empresa Participante y tendrá, en todo momento, las
capacidades técnicas y financieras requeridas por las Bases de Licitación. (Para
efectos de este contrato, no aplica).

“Compañía Relacionada” significa, en relación con cualquier Persona, cualquier otra
Persona que la controle directa o indirectamente, que esté controladá por dicha

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Persona, o que se encuentre bajo un control común con dicha Persona. Para los
efectos de esta definición, el término “control” de cualquier Persona significa el
poder para dirigir, administrar o dictar la gestión o políticas de administración de la
misma, ya sea mediante la tenencia de acciones o de cualesquiera otros valores con
derecho de voto o mediante cualquier otro medio.

“Comunicación de Continuación” significa la notificación conforme al modelo del Anexo
5, con cuya entrega a PEP el Contratista puede elegir continuar prestando los
Servicios en el Área Contractual después del Periodo de Evaluación, de acuerdo con
lo dispuesto en la Cláusula 6.4.

“Condensado” significa cualesquiera Hidrocarburos en estado líquido bajo presión
atmosférica y a temperatura ambiente que son extraídos o condensados del Gas.

“Contratista” significa Schlumberger Production México, S.A. de C.V.

“Contrato” significa el contrato de servicios para la evaluación, desarrollo y producción
de Hidrocarburos, incluyendo todos los Anexos que se adjuntan al mismo y que
constituyen parte integral del Contrato, así como todas las modificaciones o
enmiendas que se hagan al mismo de conformidad con sus términos.

“Convocatoria” significa la convocatoria pública internacional número 001, publicada por
PEP el 12 de marzo de 2011.

“Crudo” significa cualesquiera Hidrocarburos que se encuentran en estado líquido bajo
presión atmosférica y a temperatura ambiente, excluyendo Condensados.

“Cuenta de Abandono” tendrá el significado previsto en la Cláusula 18,5.

“Cuenta Operativa” tendrá el significado previsto en el numeral 4.2 de los
Procedimientos de Registro Financiero.

“DAC” significa las Disposiciones administrativas de contratación en materia de
adquisiciones, arrendamientos, obras y servicios de las actividades sustantivas de
carácter productivo de Petróleos Mexicanos y Organismos Subsidiarios emitidas por
el Consejo de Administración de Petróleos Mexicanos.

“día” significa un día calendario.

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

“Día Hábil” significa cualquier día que no sea sábado, domingo u otro que esté
considerado como día de asueto de acuerdo con la legislación de México.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y bases de
datos, en cualquier forma, relativos al Área Contractual o los Servicios.

“Dólares” o “USD” significa dólares de los Estados Unidos de América.

“Embargo Previo al Laudo” significa cualquier orden, decreto, embargo u otra decisión
(cualquiera que sea su denominación) de cualquier corte, órgano arbitral u otra
autoridad competente emitida antes del laudo final conforme a la Cláusula 25.5 de
este Contrato, que embargue, confisque, congele o de otra forma restrinja el uso o
disposición de cualquier propiedad (tangible o intangible) antes de la emisión del
laudo final, ya sea que la posesión o control de dicha propiedad la tenga una Parte
o un tercero.

“Empresas Participantes” significa, según el contexto lo requiera, conjunta o
separadamente, ABC y XYZ. (Para efectos de este contrato, no aplica).

“Entidad Garantizada” tendrá el significado previsto en el Anexo 2.

“Experiencia y Prácticas Prudentes de la Industria” significa las mejores prácticas,

métodos, estándares y procedimientos generalmente aceptados y.acatados. ....

internacionalmente por operadores expertos, prudentes y diligentes, con
experiencia en materia de exploración, evaluación, desarrollo y producción de
Hidrocarburos, los cuales, en el ejercicio de un criterio razonable y a la luz de los
hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados y maximizarían los beneficios económicos para
PEP de la explotación de los Hidrocarburos dentro del Área Contractual.

“Experto Independiente” significa la Persona seleccionada de acuerdo con la Cláusula
25.3,

“Fecha Efectiva” significa la fecha determinada de conformidad con la Cláusula 3.
“Flujo de Efectivo Disponible” tendrá el significado que se le atribuye en el Anexo 3.

“Garante” significa la Compañía Relacionada de la Compañía Líder que emitirá la Garantía
Corporativa simultáneamente con la celebración del Contrato. Queda entendido
que únicamente podrán actuar como Garantes aquellas Compañías Relacionadas de

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

la Compañía Líder que (i) sean controladas directamente por la empresa matriz en
última instancia de la Compañía Líder o (ii) controlen a la Compañía Líder o (iii) sean
controladas directamente por las Compañías Relacionadas que controlen a la
Compañía Líder.

“Garantía” significa la Garantía del Cumplimiento y/o la Garantía Corporativa, según lo
requiera el contexto.

“Garantía de Cumplimiento” significa las garantías a ser entregadas por el Contratista de
conformidad con la Cláusula 17.2.

“Garantías Corporativas” significa las garantías de las obligaciones del Contratista bajo
este Contrato, que serán emitidas de conformidad con lo estipulado en la Cláusula
17.1.

“Gas” significa todo Hidrocarburo gaseoso, incluyendo gas húmedo, gas seco, gas
producido a boca de Pozo y gas residual después de la extracción de Hidrocarburos
líquidos del gas húmedo, así como Condensados.

“Gas Asociado” significa el Gas natural que existió o existe en un yacimiento con Crudo,
ya sea disuelto en el Crudo o como casquete de gas por encima del Crudo.

“Gastos de Abandono” significa los Gastos..en.los.que el Contratista tiene. que incurrir...

para el Abandono en términos de la cláusula 18.

“Gastos” significa todos los costos, gastos y obligaciones relacionados con los Servicios en
los que el Contratista tiene que incurrir.

—=3

“Gastos Elegibles” son los Gastos por los rubros previstos en el numeral 2.3 de los
Procedimientos de Registro Financiero.

“Gastos Recuperables” significa los Gastos Elegibles que sean considerados recuperables
conforme a los Procedimientos de Registro Financiero, y que se tomarán en
consideración para el cálculo del precio, conforme al Anexo 3.

“Grupo Directivo” significa el grupo para el gobierno del Contrato y la supervisión de los
Servicios, que será nombrado por las Partes de conformidad con la Cláusula 26,
durante la transición a que se refiere la Cláusula 3.2.

NN

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

“Hidrocarburos” significa los compuestos de carbono e hidrógeno que se encuentran en
la naturaleza, ya sea en la superficie o en el subsuelo, cualquiera que sea su estado
físico.

“Hidrocarburos de Insumo” significa los Hidrocarburos usados en los Servicios,
consumidos, quemados, venteados o reinyectados al yacimiento, en la manera y
cantidades aprobadas por PEP, tomando como parámetros máximos, los
contenidos en las Leyes Aplicables.

“Hidrocarburos Netos” significa los Hidrocarburos que serán recibidos por PEP, de
acuerdo a la Cláusula 12.4, en los Puntos de Medición, resultado de la diferencia
que exista entre los Hidrocarburos Producidos menos los Hidrocarburos de Insumo.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos extraídos del
Área Contractual.

“Impuestos” significa todos y cada una de las contribuciones, federales, estatales o
municipales, presentes o futuras (incluyendo sin limitación, impuestos sobre la
renta, sobre ingresos brutos, sobre ventas, sobre usos, sobre propiedad, sobre
ganancias extraordinarias, sobre cambio de moneda e impuestos al. valor
agregado), cargos (incluyendo, sin limitación, cargos por documentación, licencia o
registro), aprovechamientos, tributos, aranceles o retenciones de cualquier

turaleza, junto con todas y cada una de las penalidades, multas, aumentos a

estos e intereses de los mismos, cargados, cobrados o determinados por

cualquier autoridad gubernamental.

“Indicadores Clave de Desempeño” significa los indicadores a través de los cuales se
medirá el desempeño del Contratista y serán calculados de conformidad con el
Anexo 14.

“Información del Contrato” tendrá el significado previsto en la Cláusula 29.1.
“Informe de Evaluación” tendrá el significado que se le atribuye en la Cláusula 6.8.

“Instalaciones de Entrega” significa todas las instalaciones y equipos necesarios para
transportar, comprimir, medir o almacenar los Hidrocarburos hasta los Puntos de
Medición, incluyendo todas las instalaciones para pruebas y separación de
producción, compresores, tanques de almacenamiento, medidores, baterías,
ductos, bombas y cualquier otro equipo necesario para producir, almacenar y

transportar los Hidrocarburos producidos en los “YN
10 NX

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

2 “Instalaciones Después del Punto de Medición” significa todas las instalaciones y
equipos necesarios para transportar, comprimir, almacenar o distribuir los
Hidrocarburos después de los Puntos de Medición, incluyendo todos los ductos
para Crudo y Gas, bombas, compresores, medidores e instalaciones adicionales de
almacenamiento necesarias para transportar los Hidrocarburos del Punto de
Medición a la respectiva refinería u otros puntos de venta de PEP.

“Instalaciones Principales” significa los principales componentes de infraestructura que
el Contratista tendrá que diseñar, construir, instalar, mantener y/u operar para
llevar a cabo los Servicios conforme al Contrato hasta los Puntos de Medición,
incluyendo cualquier instalación de producción o proceso, los Pozos, los cabezales
de Pozos, los ductos y otras líneas de flujo, así como cualquier unidad de
producción, almacenamiento o descarga.

“Ley de Pemex” tendrá el significado previsto en la Declaración | de PEP.

“Leyes Aplicables” o “Leyes de México” significa todas las leyes, reglamentos, decretos,
sentencias judiciales, órdenes administrativas y demás normas o decisiones de
cualquier tipo promulgadas por cualquier autoridad competente en México y que
se encuentren en vigor en el momento de que se trate, a cuyo cumplimiento se
encuentran sujetas las Partes.

“LIBOR” significa, para cualquier fecha de determinación, la tasa de interés anual vigente
dos (2) días bancarios (en Londres) previos a la fecha de determinación, aplicable a
Dólares por un periodo de un (1) mes, que aparezca en el monitor referido como el
LIBOR 01 Page del Reuters Monitor Money Rates Service (o cualquier monitor que
lo sustituya) a o cerca de las 11:00 a.m. hora de Londres, Reino Unido, en dicha
fecha (o si dicha fecha no es un día hábil en Londres, en el día hábil
inmediatamente anterior) o, si dicha LIBOR 01 Page no se encuentra disponible, la
tasa de interés anual aplicable a Dólares por un periodo de seis (6) meses que

. aparezca en la página 3750 del AP/Dow Jones Telerate Systems Monitor (o
cualquier página que la sustituya) a o cerca de las 11:00 a.m. hora de Londres,
Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en Londres, en el día
hábil inmediatamente anterior), calculado con base en el número de días
transcurrido, dividido entre trescientos sesenta (360). En caso que tanto el LIBOR
01 Page como la página 3750 antes referida no se encuentren disponibles, entonces
las Partes designarán un mecanismo alternativo consistente con las prácticas del
mercado de Eurodólar para determinar dicha tasa.

Sa “Manual API” significa el AP! Manual of Petroleum Measurement Sta yrds (MPMS).
- SS
NS

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

“Materiales” significa todas las maquinarias, herramientas, equipos, artículos, tuberías,
instalaciones, equipo de perforación y producción, plantas, infraestructura,
suministros y Documentos Técnicos adquiridos, suministrados, arrendados o
poseídos de cualquier otra forma para su utilización en los Servicios, incluyendo las
Instalaciones Principales y las Instalaciones de Entrega.

“mes” significa un mes calendario.
“México” significa los Estados Unidos Mexicanos.

“Obligación Mínima de Trabajo” significa los Servicios a que se hace referencia en el
Anexo 7 y su valor asociado, los cuales el Contratista deberá llevar a cabo en
términos del Anexo 7.

“Partes” significa PEP, y Schlumberger Production México, S.A. de C.V.

“Petróleos Mexicanos y Organismos Subsidiarios” significa un organismo público
descentralizado del Gobierno Federal de México y/o sus organismos subsidiarios.

“Periodo de Desarrollo” significa el periodo que inicia al término del Periodo de
Evaluación y que concluye con la terminación del Contrato por cualquier motivo.

“Periodo de Evaluación” significa el periodo previsto en la Cláusula 5. e

“Perjuicio” significa un detrimento patrimonial que debe ser indemnizado por quien lo
causa y que no incluye lucro cesante por la producción de Hidrocarburos.

“Persona” significa cualquier persona física o moral en términos de las Leyes Aplicables,
así como otros entes jurídicos tales como asociaciones sin personalidad jurídica,
fideicomisos, gobiernos estatales y municipales.

“Plan de Desarrollo” tendrá el significado que se le atribuye en la Cláusula 7.1.

“Pozo” se refiere a cualquier perforación del suelo diseñada con el objeto de extraer
hidrocarburos o de inyectar fluidos al yacimiento.

“Presupuesto” significa una estimación de los Gastos Elegibles de los conceptos incluidos

en los Programas de Trabajo, preparada con apego a los Procedimientos de
Registro Financiero:
v
12

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

“Procedimientos de Registro Financiero” significa los procedimientos de registro
financiero que se adjuntan al Contrato como Anexo 6.

“Programa de Trabajo” significa un programa, de conformidad con lo estipulado en la
Cláusula 10, que especifica los Servicios que serán prestados por el Contratista
durante el periodo correspondiente, así como los tiempos estimados para la
realización de las actividades de dicho programa, el cual estará sujeto a la
aprobación por escrito de PEP.

“Programa Mínimo de Evaluación” significa los Servicios a que se hace referencia en el
Anexo 7 y su valor asociado (Obligación Mínima de Trabajo para el Periodo de
Evaluación), los cuales el Contratista deberá llevar a cabo durante el Periodo de
Evaluación. :

“Puntos de Medición” significa los puntos designados por PEP e indicados en el Anexo 8,
en los que el Contratista deberá entregar los Hidrocarburos Netos y donde se
medirán y verificarán los Hidrocarburos Netos, según lo establecen el Contrato y las
Leyes Aplicables, en el entendido de que todos los Hidrocarburos que se produzcan
bajo el Contrato serán en todo momento propiedad de PEP.

“Remuneración” significa la única obligación de pago a cargo de PEP frente al Contratista
por la prestación de los Servicios, sujeta a las modalidades estipuladas en este
Contrato. El precio a pagar será determinado de conformidad con lo previsto en el
Anexo 3. : : o :

“Sector” significa un área de un (1) por un (1) minuto geográfico.

“Servicios” significa todas las actividades necesarias para llevar a cabo la producción de
Hidrocarburos dentro del Área Contractual, para lo cual el Contratista podrá realizar ==
Servicios de Evaluación, Servicios de Desarrollo, Servicios de Producción y

Abandono. 7

“Servicios de Desarrollo” significa todas las actividades llevadas a cabo durante el
Periodo de Desarrollo para desarrollar. un Campo.

“Servicios de Evaluación” significa todas las actividades, incluyendo exploración, llevadas
a cabo durante el Periodo de Evaluación para determinar los límités y la capacidad
de producción del Campo.

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

“Servicios de Producción” significa, con respecto a cualquier parte del Área Contractual
que se encuentre en producción durante la vigencia del Contrato, todas las
actividades llevadas a cabo bajo el Contrato para el manejo, mantenimiento e
incremento de la producción del Área Contractual.

“Subcontratistas” significa aquellas Personas que lleven a cabo Servicios a solicitud del
Contratista, conforme a la Cláusula 19.5.

“Tarifa” significa la tarifa expresada en Dólares por Barril redondeada a dos decimales
que fue propuesta por el Contratista en la licitación, según sea ajustada de
conformidad con lo estipulado en el Anexo 3.

“Tercero Contratista” significa uno o más contratistas de PEP conforme a uno o más
acuerdos independientes similares al Contrato.

1.2 Singular y plural. Los términos definidos en la Cláusula 1.1
podrán ser utilizados en el Contrato tanto en singular como en plural.

1.3 Encabezados y referencias. Los encabezados de las
cláusulas del Contrato han sido insertados únicamente por conveniencia y no afectarán
en forma alguna la interpretación del mismo.

Salvo que se indique expresamente lo contrario o el contexto requiera otra cosa, para
todos los efectos de este Contrato:

(a) los términos definidos en este Contrato tendrán el significado que se les
asigna en la Cláusula 1.1;

(b) todas las referencias en este Contrato a Cláusulas o Anexos se refieren a las
cláusulas y a los anexos de este Contrato;

(c) las palabras que impliquen un género se referirán a ambos géneros;

(d) todas las referencias a "incluye", "incluyen", "incluyendo" o "inclusive"
significarán "incluyendo, sin que constituya limitación"; y

(e) en las cantidades que se utilicen, los decimales serán separados mediante un
punto.

1.4 Interpretación. Las Partes convienen en que la
interpretación de este Contrato, en lo presente y futuro, se sujetará a lo establecido en

los artículos 1851, 1852, 1853, 1854, 1855 y 1856 del Código Civil Fedepál, y tomará como
Xx 14 ISS

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

marco lo dispuesto en los artículos 25, 27, párrafo sexto, 28, párrafo cuarto, y 134 de la
Constitución Política de los Estados Unidos Mexicanos, y en términos de la Ley
Reglamentaria del Artículo 27 Constitucional en el Ramo del Petróleo y de la Ley de
Pemex.

1.5 Manifestaciones del Contratista. El Contratista manifiesta a
PEP que tiene y mantendrá durante el plazo, ya sea por su propia cuenta o bien a través
de sus Garantes, la experiencia y capacidad necesarias para cumplir y ejecutar los
Servicios conforme a este Contrato, incluyendo (i) haber llevado a cabo en forma exitosa
actividades similares a las que son objeto del presente Contrato, y (ii) tener el personal y

la capacidad jurídica, técnica y económica para cumplir con todas las obligaciones -

contraídas en los términos de este Contrato. El Contratista manifiesta que las
circunstancias expresadas en sus declaraciones continuarán vigentes después de la Fecha
Efectiva y durante la totalidad del plazo, en beneficio de PEP.

CLÁUSULA 2.
Objeto del Contrato

2.1 Ejecución de los Servicios. El objeto del Contrato es la
ejecución de todos los Servicios para la evaluación, desarrollo y producción de
Hidrocarburos dentro del Área Contractual, de conformidad con lo establecido en las
Leyes Aplicables, la Experiencia y Prácticas Prudentes de la Industria y los términos y
condiciones del Contrato.

Sin perjuicio de lo establecido en el Contrato Colectivo de Trabajo vigenté
celebrado entre Petróleos Mexicanos, por sí y en representación de sus Organismos
Subsidiarios, y el Sindicato de Trabajadores Petroleros de la República Mexicana, el
Contratista, como adjudicatario del Contrato, tendrá derecho a prestar los Servicios y a
realizar todas las actividades necesarias para cumplir con el objeto del Contrato. Como
contraprestación, el Contratista tendrá derecho a recibir el pago de la Remuneración
conforme a los términos del Contrato.

2.2 Fondeo. Con exclusión del personal de PEP, el Contratista
será el único responsable y cubrirá todos los Gastos para proveer todo el personal,
tecnología, Materiales y financiamiento necesarios para la prestación de los Servicios.
Salvo por el pago de la Remuneración conforme al Contrato, PEP no asumirá ningún
riesgo, responsabilidad o costo de o con respecto a los Servicios. En ningún caso se
entenderá que PEP garantiza que el Contratista tendrá suficientes ingresos para cubrir los
Gastos en que incurra por la prestación de los Servicios.

2.3 Control de PEP. Queda expresamente esta lécido que,
como único responsable del control y la dirección de la industria petrelera según se

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

define ésta en las Leyes Aplicables, PEP mantendrá el control y poder de decisión sobre
los Servicios conforme a los términos del Contrato.

2.4 Límites del Contrato y no otorgamiento de la propiedad.

De conformidad con los artículos 25, 27, párrafo sexto y 28, párrafo cuarto de la
Constitución Política de los Estados Unidos Mexicanos y 60 de la Ley de Pemex, este
Contrato no confiere al Contratista derecho alguno de realizar, por cuenta propia
Servicios u otras operaciones petroleras en el Área Contractual. Por lo que, bajo ninguna
circunstancia se entenderá que el Contrato confiere al Contratista derecho de propiedad
alguno sobre los depósitos de Hidrocarburos, los cuales son propiedad de México y así
permanecerán en todo momento. Asimismo, este Contrato no confiere al Contratista,
bajo ninguna circunstancia, derecho de propiedad sobre, ni derecho a participar de, los
Hidrocarburos Producidos ni del producto de su venta, los cuales serán y permanecerán
propiedad de PEP. Igualmente, en ningún caso, otros recursos minerales existentes en el
Área Contractual (sean o no descubiertos por el Contratista) serán propiedad del
Contratista, el cual no tendrá derecho a explotar, usar o aprovechar dichos recursos
minerales en forma alguna. México registrará las reservas de Hidrocarburos contenidas
en el Área Contractual como parte de su patrimonio en términos de la Ley Reglamentaria
del Artículo 27 Constitucional en el Ramo del Petróleo y de su reglamento, por lo que el
Contratista no podrá registrarlas como activos de su propiedad en sus estados
financieros.

CLÁUSULA 3.
- - Plazo del Contrato y renuncia
3.1 Fecha Efectiva. Este Contrato entrará en vigor el 01 de
marzo de 2012 (la “Fecha Efectiva”).
3.2 Plazo. Sujeto a los demás términos y condiciones del

Contrato, la duración del mismo es de hasta veinticinco (25) Años Contractuales para
todos los Servicios. No obstante lo anterior, continuarán vigentes las estipulaciones que
por su naturaleza tengan que ser cumplidas después del vencimiento del plazo,
particularmente, las relativas al Abandono y a la indemnización, de conformidad con el
Contrato. El plazo podrá ser ampliado, mediante convenio modificatorio, en caso de
extensión del Área Contractual o por conveniencia económica para PEP.

El plazo del Contrato se dividirá en el Periodo de Evaluación y el Periodo de
Desarrollo, incluyendo la transición.
Entre la Fecha Efectiva y antes del inicio del Periodo de Evaluación, se realizará la
transición del Área Contractual, de PEP al Contratista; tal transición tendrá una duración
máxima de tres (3) meses. Durante la transición, las Partes llevarán a cabo las actividades
preparatorias que consideren necesarias para el inicio de los Serviciaó y levantarán un

Nos

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

acta en la que se señalen las incidencias relacionadas con dicha transición. Durante la
transición PEP entregará al Contratista la totalidad de las Instalaciones de Entrega y las
Instalaciones Principales del Área Contractual; asimismo, hasta la conclusión de la
transición PEP estará totalmente a cargo de dichas instalaciones y del manejo de la
producción, por lo que, el Contratista no tendrá derecho a la Remuneración.

3.3 Renuncia del Contratista. Sin perjuicio de lo previsto por la
Cláusula 18, el Contratista, a su solo juicio y en cualquier momento, podrá renunciar
irrevocablemente a su derecho de realizar Servicios en el Área Contractual, entregando a
PEP una comunicación por escrito con por lo menos tres (3) meses de anticipación a la
fecha efectiva de renuncia. Antes de que la renuncia surta efectos, el Contratista deberá
cumplir plenamente con (i) el Programa Mínimo de Evaluación o la Obligación Mínima de
Trabajo del Año Contractual, según corresponda; y (ii) las obligaciones relativas al
Abandono. En caso de que el Contratista no cumpla con dichas obligaciones en su
totalidad, el Contratista deberá pagar a PEP, por la opción de renuncia, los montos
correspondientes al cien por ciento (100%) de la parte no ejercida del Programa Mínimo
de Evaluación o de la Obligación Mínima de Trabajo del Año Contractual. En caso de que
el Contratista no pague los montos mencionados, PEP podrá ejecutar las Garantías para
cobrarlos. La renuncia del Contratista conforme a la presente Cláusula 3.3, significará la
renuncia del Contratista a cualquier derecho que pudiera corresponderle respecto a los
Servicios en el Área Contractual y se considerará que el Contratista ha renunciado a
cualquier derecho que pudiera corresponderle conforme al Contrato, sin que tenga
derecho a recibir pago alguno de ninguna naturaleza por parte de PEP.

CLÁUSULA 4, *
Empresas Participantes y Compañía Líder

(Para efectos de este contrato, no aplica).

CLÁUSULA 5.
Periodo de Evaluación

El Periodo de Evaluación tendrá una duración máxima de veinticuatro (24)
meses contados a partir del fin de la transición del Área Contractual de PEP al Contratista.

CLÁUSULA 6. y ===>
Servicios de Evaluación

6.1 Servicios_de Evaluación en el Periodo de Evaluación.
Durante el Periodo de Evaluación, el Contratista estará obligado a realizar Servicios de
Evaluación en el Área Contractual, cumpliendo con el Programa Mínimo de Evaluación. El
Contratista podrá, de conformidad con el Programa de Trabajo aprobados llevar a cabo

Xo

O

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

los Servicios que considere convenientes, sean éstos para exploración, para una
evaluación más detallada de los yacimientos de Hidrocarburos, para la realización de
pruebas tecnológicas adicionales, o para el desarrollo o la producción de los
Hidrocarburos.

6.2 Hidrocarburos extraídos durante el Periodo de Evaluación.
Todos los Hidrocarburos Netos obtenidos durante el Periodo de Evaluación se entregarán
a PEP en términos de lo establecido en la Cláusula 12.

6.3 Decisión de no proceder después del Periodo de
Evaluación. En caso de que el Contratista no le entregue a PEP a más tardar treinta (30)
días antes del término del Periodo de Evaluación una comunicación conforme al modelo
del Anexo 5 que establezca la conveniencia de continuar con los Servicios después del
Periodo de Evaluación (la “Comunicación de Continuación”), al finalizar el Periodo de
Evaluación, se considerará que el Contratista ha renunciado a cualquier derecho que
pudiera corresponderle conforme al Contrato, sin que tenga derecho a recibir pago
alguno de ninguna naturaleza por parte de PEP de conformidad con la Cláusula 3.3.

6.4 Comunicación de Continuación por viabilidad de desarrollo.

A más tardar treinta (30) días antes del término del Periodo de Evaluación, el Contratista
entregará la Comunicación de Continuación a PEP, siempre que esté en condiciones de
comprometerse a la ejecución de un Plan de Desarrollo. En caso de que PEP no esté de
acuerdo con la opinión del Contratista respecto de la viabilidad del desarrollo, deberá
comunicar su opinión al Contratista dentro de los quince (15) días siguientes a la
presentación de la Comunicación de Continuación;-tal opinión se-basará. .en (i)
evaluaciones técnicas (pruebas geológicas, pruebas de nuevas tecnologías, pruebas de
laboratorio y prospectivas) que muestren que la tecnología que se planea emplear no
puede ser aplicada exitosamente, y (ii) uma evaluación económica con base en las
condiciones del Contrato; en este caso, el Contratista deberá considerar los argumentos
de PEP y, de considerarlo conveniente, dentro de los siguientes treinta (30) días,
modificar la declaración de viabilidad de desarrollo que hubiere hecho inicialmente.

6.5 Incumplimiento_ del Programa Mínimo de Evaluación.
Como penalización por incumplimiento del Programa Mínimo de Evaluación, el
Contratista deberá pagar a PEP, (i) al término del Periodo de Evaluación o (ii) a la
terminación voluntaria del Contrato durante el Periodo de Evaluación conforme a la
Cláusula 3.3, según sea el caso, el monto de cualquier parte no ejecutada del Programa
Mínimo de Evaluación. PEP tendrá derecho de ejecutar cualquiera de las garantías
previstas en la Cláusula 17 en caso de que el Contratista no pague dicho monto dentro de
los quince (15) días siguientes a la comunicación por escrito por parte de PEP.

6.6 Reportes de perforación, geológicos seofísicos. A la
terminación de cualquier Pozo, el Contratista deberá presentar un ¡ fórme final de

Nos

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

terminación de Pozo que contenga todos los asuntos relevantes e indicará, entre otros,
las operaciones realizadas, la profundidad alcanzada, la evidencia de Hidrocarburos y
cualquier otra información de importancia, incluyendo información sobre la tecnología
empleada. El Contratista deberá mantener registro digital, en original y reproducible con
buena calidad, de toda la información geológica y geofísica relacionada con el Área
Contractual, y deberá entregar a PEP dicha información, incluyendo los registros de los
Pozos. Los registros de Pozos deberán contener los detalles de la perforación,
profundización, taponamiento y Abandono de los Pozos de acuerdo con la Experiencia y
Prácticas Prudentes de la Industria, e incluirán: (i) el estrato geológico a través del cual el
Pozo fue perforado, (ii) el revestimiento y equipo de fondo instalado en el Pozo y las
modificaciones y alteraciones que haya tenido, y (iii) los Hidrocarburos, agua y minerales
que se hubieren encontrado.

6.7 Extensión de yacimiento y desarrollo unificado. En caso de
que cualquier Campo (i) forme parte de una estructura, formación o depósito que se
extienda más allá del límite del Área Contractual, o (ii) sea parte de un grupo de
yacimientos de Hidrocarburos, formaciones o depósitos que pudiera ser considerado
como un Campo individual de conformidad con la Experiencia y Prácticas Prudentes de la
Industria, el Contratista podrá solicitar a PEP su aprobación para un desarrollo unificado.
PEP revisará la solicitud y el soporte técnico que justifique la solicitud del Contratista y
resolverá lo conducente a su sola discreción. En caso de que PEP esté de acuerdo en
unificar las estructuras o el grupo de yacimientos, y PEP o un Tercero Contratista ejecute
servicios sobre parte de dichas estructuras o grupo de yacimientos, el Contratista podrá
suspender la emisión de la Comunicación de Continuación, y el Contratista y PEP harán lo
que sea razonablemente necesario para negociar con el (los) Tercéro(s) Contratista(s)'un
programa de desarrollo unificado sobre esas estructuras, formaciones, depósitos o grupo
de yacimientos, de acuerdo con lo previsto en la Cláusula 9. Cualquier programa de
desarrollo unificado deberá prever el desarrollo o evaluación económicamente óptima de
las estructuras, formaciones, depósitos o grupo de yacimientos, y deberá buscar el mayor
beneficio económico para PEP. En caso de que se llegue a un acuerdo de desarrollo
unificado, el Contratista deberá presentar la Comunicación de Continuación a más tardar
treinta (30) días después de que se alcance dicho acuerdo, en el entendido de que el
proyecto del Plan de Desarrollo deberá tomar en cuenta lo acordado para el desarrollo
unificado y la Obligación Mínima de Trabajo.

En caso de que dentro de los siguientes seis (6) meses contados a partir
del inicio de las negociaciones no se logre un acuerdo para el desarrollo unificado de las
estructuras, el Contratista deberá decidir si emite o no la Comunicación de Continuación.
Si el Contratista no emite la Comunicación de Continuación a más tardar dentro de los
treinta (30) días siguientes a la resolución de PEP a que se refiere el párrafo precedente o
a la conclusión del término de seis (6) meses a que se hace referencia en esta Cláusula
6.7, este Contrato se dará por terminado automáticamente y se considerará que el
Contratista ha renunciado a todos sus derechos conforme al mismg sin derécho a recibir

x”

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

pago alguno de ninguna naturaleza por parte de PEP. Si el Contratista emite la
Comunicación de Continuación, el Plan de Desarrollo que presente a consideración de
PEP deberá circunscribirse a los límites del Área Contractual, en el entendido de que PEP
podrá someter la resolución de cualquier disputa al mecanismo previsto en la Cláusula
25.3.

6.8 Informe _de Evaluación. Además de las obligaciones del
Contratista conforme a la Cláusula 10.8, el Contratista deberá entregar a PEP a más
tardar treinta (30) días antes del término del Periodo de Evaluación, un informe de todos
los Servicios prestados durante el Periodo de Evaluación (el “Informe de Evaluación”) que
contenga la información a que se hace referencia en el Anexo 9.

CLÁUSULA 7.
Servicios de Desarrollo

7.1 Plan_de Desarrollo. Si presenta la Comunicación de
Continuación, el Contratista deberá presentar a PEP dentro de los noventa (90) días
siguientes a la presentación de dicha Comunicación de Continuación, el Plan de
Desarrollo para los Servicios a llevarse a cabo en el Área Contractual después del Periodo
de Evaluación y hasta la terminación del Contrato. El Plan de Desarrollo se elaborará
tomando como referencia para todo su contenido la Experiencia y Prácticas Prudentes de
la Industria, y deberá diseñarse de tal forma que se garantice la optimización del Campo,
incluyendo que éste no sufrirá una tasa de declinación excesiva de producción o pérdida
de presión excesiva. En su caso, a más tardar dentro de los cuarenta y cinco (45) días
siguientes a la presentación de un Plan de Desarrollo, PEP aprobará el Plan de Desarrollo
siempre que: (i) cumpla con la Obligación Mínima de Trabajo de conformidad con el
Anexo 7; (ii) sea consistente con los criterios de determinación de viabilidad de desarrollo
señalados en el Anexo 10; (iii) resulte en la recuperación óptima de los Hidrocarburos,
considerando condiciones económicas esperadas, en términos de un pronóstico de
producción de hidrocarburos, un conjunto de trabajos que pudieran incluir la reparación
y la perforación de pozos, la construcción de infraestructura de producción y de manejo,
entre otros, y las Gastos asociados; (iv) cumpla con planes y estándares adecuados de
salud, seguridad y cuidado al medio ambiente; (v) no implique excesivos Gastos, en
comparación con otros planes de desarrollo en otras áreas con características geológicas
similares de la Región Sur; (vi) el proyecto del Plan de Desarrollo sea comercialmente
viable o razonable considerando condiciones económicas similares; (vii) incluya
esquemas adecuados para garantizar el grado de cumplimiento de integración nacional,
transferencia de tecnología, capacitación y desarrollo sustentable; y (viii) considere
mecanismos para minimizar el venteo de Gas. PEP tendrá un plazo máximo de cuarenta y

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

7.2 Modificaciones al proyecto de Plan de Desarrollo por parte
de PEP. PEP podrá proponer modificaciones al proyecto del Plan de Desarrollo
presentado por el Contratista. Al proponer dichas modificaciones, PEP deberá tomar en
cuenta las Cláusulas 2.2 y 16.3, especialmente lo relativo a su inciso (ii), por lo que dichas
modificaciones: (i) no se referirán a especificaciones técnicas que afecten las tecnologías
propuestas por el Contratista; y (ii) sólo podrán versar sobre el evidente incumplimiento
de los incisos de la Cláusula 7.1.

Si las Partes no llegan a un acuerdo respecto al Plan de Desarrollo en
términos de la Cláusula 25.2, dentro de los sesenta (60) días siguientes a la entrega del
proyecto del Plan de Desarrollo, cualquiera de las Partes podrá solicitar la intervención de
un Experto Independiente de conformidad con la Cláusula 25.3. Una vez emitido el
dictamen del Experto Independiente, el Contratista deberá realizar las adecuaciones al
Plan de Desarrollo considerando lo indicado en el dictamen del Experto Independiente y
presentarlo a PEP para su aprobación, la cual no podrá ser retrasada o negada
injustificadamente.

La negativa del Contratista a adecuar el Plan de Desarrollo de conformidad
con lo propuesto por el Experto Independiente será considerada como que el Contratista
ha renunciado a todos sus derechos derivados del Contrato, sin derecho a recibir pago
alguno de ninguna naturaleza por parte de PEP, por lo que el Contrato se dará por
terminado automáticamente.

7.3 Cumplimiento del Plan de Desarrollo y modificaciones. En

caso de que las Partes lleguen a un acuerdo respecto al Plan de Desarrollo,.el-Contratista ..

tendrá derecho a realizar los Servicios para implementar el Plan de Desarrollo aprobado
hasta la terminación del Contrato, mismos que deberá realizar con oportunidad y de
conformidad con los Programas de Trabajo. El Contratista podrá proponer
ocasionalmente modificaciones al Plan de Desarrollo, en cada caso sujeto a la aprobación
de PEP, conforme a lo previsto en la Cláusula 7.1. En caso de que las Partes no lleguen a
un acuerdo respecto a las modificaciones propuestas por el Contratista, el Contratista
deberá cumplir con el Plan de Desarrollo aprobado por PEP.

Las modificaciones se documentarán por escrito mediante comunicación
hecha de conformidad con la Cláusula 31 en la que conste la conformidad entre los
representantes de las Partes.

7.4 Reportes de perforación, geológicos eofísicos. A la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo que contenga todos los asuntos relevantes al análisis técnico-
administrativo de los Pozos que contenga: las operaciones realizadas, la profundidad
alcanzada, la evidencia de Hidrocarburos y toda la información relevante generada,
incluyendo información sobre la tecnología empleada. El Contratista deberá mantener a

Xx a

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

resguardo registro digital, en original y reproducible con buena calidad, de toda la
información geológica y geofísica relacionada con el Área Contractual, y deberá entregar
a PEP dicha información, incluyendo los registros de los Pozos. Los registros de Pozos
deberán contener los detalles de la perforación, profundización, taponamiento y
Abandono de los Pozos de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria, e incluirán: (i) el estrato geológico a través del cual el Pozo fue perforado, (ii) el
revestimiento y equipo de fondo instalado en el Pozo y las modificaciones y alteraciones
que haya tenido, y (iii) los análisis de los Hidrocarburos, agua y minerales que se hubieren
encontrado.

7.5 Pronóstico de producción. El Contratista incluirá en sus
Programas de Trabajo un pronóstico de producción por Pozo, por yacimiento y por
Campo.

7.6 Servicios de Producción. El Contratista deberá llevar a cabo
los Servicios de Producción necesarios, acorde con los volúmenes de producción.

7.7 Instalaciones de Entrega. Siempre que sea posible y
conveniente, el Contratista deberá utilizar la infraestructura existente en el Área

Contractual.

(a) El Contratista deberá, bajo su propio costo, construir, instalar,
mantener y operar oportuna y eficientemente todas las Instalaciones de Entrega, sin
perjuicio de lo establecido en la Cláusula 19.3. A las Instalaciones de Entrega se les
aplicarán las estipulaciones. previstas para los Materiales en la Cláusula 13, en el.
entendido que si el Punto de Medición determinado por PEP, se ubica fuera del Área
Contractual, el Contratista deberá construir, mantener, operar y resguardar la
infraestructura necesaria para el manejo y transporte de los Hidrocarburos Netos, hasta
el Punto de Medición.

(b) En el caso que en el Área Contractual existan Instalaciones de
Entrega construidas con anterioridad a la Fecha Efectiva, el Contratista deberá proponer
a PEP el uso, mantenimiento o Abandono de dichas instalaciones, considerando las
acciones que deberán tomarse conforme a la Experiencia y Prácticas Prudentes de la
Industria. PEP asumirá las responsabilidades por las Instalaciones de Entrega a que se
refiere este inciso, de conformidad con el resultado que arroje el estudio ambiental inicial
previsto en la cláusula 14,3.

7.8 Decisión de no proceder con el Plan de Desarrollo. Si el
Contratista no presenta a PEP para su aprobación el Plan de Desarrollo antes del término
del periodo de noventa (90) días a que se hace referencia en la Cláusula 7,1, el Contrato

se dará por terminado automáticamente y se NIT ha
NX 22

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

renunciado a todos sus derechos derivados del Contrato, sin derecho a recibir pago
alguno de ninguna naturaleza por parte de PEP.

CLÁUSULA 8.
Área Contractual

8.1 Reducción del Área Contractual. El Área Contractual será
reducida conforme a lo establecido a continuación, en el entendido de que nada de lo
previsto en esta Cláusula 8.1 disminuirá la Obligación Mínima de Trabajo
correspondiente:

(a) En cualquier momento, el Contratista podrá reducir una parte
del Área Contractual, en el entendido de que la parte del Área Contractual que sea
reducida deberá consistir en una o dos áreas de Sectores contiguos, organizados en un
polígono a ser aprobado por PEP. El Contratista procurará reducir las partes del Área
Contractual en las que no pretenda realizar Servicios.

(b) Si al finalizar el Periodo de Evaluación, el Contratista no hubiere
presentado la Comunicación de Continuación, el Contratista no podrá ejecutar Servicios
de Evaluación ni Servicios de Desarrollo ni Servicios de Producción en el Área Contractual
y el cien por ciento (100%) del Área Contractual será reducida.

(c) En caso de que el Contrato termine por cualquier motivo, se
entenderá que el cien por ciento (100%) del Área Contractual será reducida.

(d) Queda entendido que, independientemente de que se lleven a
cabo o no actividades en la totalidad del Área Contractual, el Contratista será
responsable, conforme al Contrato, de cualquier incidente que ocurra en cualquier parte
del Área Contractual que no haya sido reducida.

Las partes que hayan sido reducidas, deberán ser entregadas a PEP
cumpliendo en lo aplicable lo dispuesto en la Cláusula 22.7.

8.2 Extensión del Área Contractual. El Contratista podrá
solicitar a PEP la extensión del Área Contractual. En este caso, el Contratista deberá
presentar a PEP, para su aprobación, un Plan de Desarrollo del área a incorporarse al
Área Contractual.

La aprobación de la extensión del Área Contractual estará sujeta a: (i) que
la extensión no exceda cien por ciento (100%) el tamaño del Área Contractual original; (ii)
la extensión sea contigua al Área Contractual; y (iii) la extensión no forme parte del área

contractual de un contrato que PEP tenga celebrado con IN
Xy AS

7

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Queda entendido que, en caso de que el Área Contractual sea extendida,
la Obligación Mínima de Trabajo será incrementada, de conformidad con lo señalado en
el Anexo 7.

8.3 Indicadores Clave de Desempeño. Cada año, a partir del
inicio del Periodo de Desarrollo, PEP llevará a cabo una evaluación del desempeño del

Contratista en la ejecución de los Servicios. El desempeño se medirá a través de puntos
asignados con base en los Indicadores Clave de Desempeño calculados de conformidad
con lo establecido en el Anexo 14.

Los puntos obtenidos por el Contratista serán considerados para la
aprobación de PEP respecto a la extensión del Área Contractual.

8.4 Acceso al Área Contractual. Queda expresamente
convenido que PEP, directamente o a través de un tercero, tendrá el derecho de acceso al
Área Contractual; el Contratista deberá proporcionar a PEP o a dicho tercero acceso
incondicionado al Área Contractual. Cualquier acceso deberá ser coordinado por PEP con
el Contratista, cumplir con las normas de seguridad aplicables y procurar no interferir en
las actividades del Contratista.

CLÁUSULA 9.
Unificación e instalaciones comunes

9.1 Unificación.

(a) En caso de que cualquier Campo (i) forme parte de una
estructura, formación o depósito que se extienda más allá del límite del Área Contractual,
o (ii) sea parte de un grupo de yacimientos que, conforme a la Experiencia y Prácticas
Prudentes de la Industria, podría ser considerado como un Campo, se extienda más allá
del límite del Área Contractual, PEP podrá requerirle al Contratista, mediante
comunicación por escrito, que desarrolle el Campo conjuntamente con PEP o con un
Tercero Contratista. El Contratista también podrá tener la iniciativa de llegar a un
acuerdo con el Tercero Contratista de conformidad con la Cláusula 6.7. Queda entendido
que cualquier desarrollo unificado deberá cumplir con la Obligación Mínima de Trabajo.

(b) Si el Contratista es requerido o elige unificar cualquier Campo
con PEP o con cualquier Tercero Contratista de acuerdo con lo previsto en la Cláusula
9.1(a), el Contratista deberá cooperar con PEP o con el Tercero Contratista en la
preparación de un programa y convenio de unificación para el desarrollo del Campo. El
Contratista deberá presentar las propuestas de programa y convenio de unificación a PEP
para su aprobación dentro de los treinta (30) días siguientes a que el Contratista alcance
un arreglo con el Tercero Contratista respecto a los términos y condiciones del programa
y convenio de unificación. El Contratista no podrá realizar o celebrarningún programa o

Nos

a
O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

convenio de unificación, ni celebrar modificaciones a los mismos, a menos de que (i) el
programa y convenio de unificación, o las modificaciones a los mismos, hayan sido
aprobados por PEP, o (ii) los efectos del programa y convenio de unificación sean
expresamente condicionados a la aprobación de PEP.

(c) La porción unificada del Campo asignado al Contratista
conforme a cualquier unificación aprobada por PEP, será considerada para todos los
efectos como un Campo en el Área Contractual, sujeto a las estipulaciones del Contrato.

(d) Ninguna unificación aprobada por PEP conforme al Contrato
será considerada una cesión para efectos de lo previsto en la Cláusula 23.1.

9.2 Instalaciones.
(a) Sujeto a disponibilidad de capacidad y siempre que no se

afecten las condiciones operativas, PEP podrá requerirle al Contratista, mediante
comunicación por escrito, que la infraestructura e instalaciones existentes en el Área
Contractual sean utilizadas conjuntamente con PEP o con un tercero designado por PEP
si: (1) un Campo dentro del Área Contractual no puede ser considerado comercial sin la
conexión o utilización de alguna parte de la infraestructura y/o instalaciones relacionadas
con el desarrollo de otro Campo que está dentro de un área a cargo de PEP o de un
Tercero Contratista, o (ii) un Campo que está dentro de un área a cargo de PEP o de un
Tercero Contratista no puede ser considerado comercial sin la conexión o utilización de
alguna parte de la infraestructura y/o instalaciones relacionadas con algún Campo dentro
del Área Contractual.

(b) PEP podrá requerirle al Contratista, mediante comunicación por
escrito, que coopere con PEP, con un Tercero Contratista, o con un tercero designado por
PEP para diseñar y construir, así como para conectar y conjuntamente utilizar,
infraestructura y/o instalaciones si en la ausencia de dicho diseño, construcción, conexión
o utilización conjunta (i) un Campo en el Área Contractual no puede ser considerado
comercial o (ii) un Campo que está dentro de un área a cargo de PEP o de un Tercero
Contratista no puede ser considerado como comercial.

(c) El Contratista también podrá tener la iniciativa de llegar a un
convenio de infraestructura conjunta con un Tercero Contratista conforme a lo previsto
en esta Cláusula 9.2, siempre que, antes de su formalización, PEP haya dado su
consentimiento a dicho acuerdo.

(d) En los supuestos previstos en los incisos (a), (b) y (c) de esta
Cláusula 9.2, el Contratista deberá realizar su mejor esfuerzo para llegar a un acuerdo con
PEP, con un Tercero Contratista, o con el tercero designado por PEP, bajo términos y
condiciones, incluyendo gastos, que permitan el diseño, construgtión, conexión y
tendido de que el

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Contratista no estará obligado a permitir la conexión o utilización de la infraestructura e
instalaciones existentes si no ha firmado un convenio de infraestructura conjunta. El
Contratista deberá presentar a PEP el convenio de infraestructura conjunta para su
aprobación dentro de los treinta (30) días siguientes a que el Contratista alcance un
arreglo con el Tercero Contratista o con el tercero designado por PEP respecto a los
términos y condiciones del convenio de infraestructura conjunta. El Contratista no podrá
realizar o celebrar convenio de infraestructura conjunta alguno, ni celebrar
modificaciones al mismo, a menos que (i) el convenio de infraestructura conjunta, o las
modificaciones al mismo, hayan sido aprobados por PEP, o (ii) los efectos del convenio de
infraestructura conjunta sean expresamente condicionados a la aprobación de PEP.

9.3 Desacuerdo sobre infraestructura o unificación.
(a) Cualquier desacuerdo entre las Partes respecto a las Cláusulas

9.1 y 9.2, será sometido en primera instancia y en cualquier momento al Grupo Directivo.

(b) En caso de que (i) conforme a lo establecido en la Cláusula 9.1,
PEP, el Contratista o el Tercero Contratista no lleguen a un arreglo respecto de los
términos de una propuesta de un programa o convenio de unificación dentro de los seis
(6) meses siguientes al inicio de las negociaciones, o (ii) conforme a lo establecido en la
Cláusula 9.2, PEP, el Contratista, el Tercero Contratista o el tercero designado por PEP no
lleguen a un arreglo respecto de los términos de una propuesta de convenio de
infraestructura conjunta dentro de los seis (6) meses siguientes al.inicio de las
negociaciones, cualquiera de las Partes podrá solicitar la intervención de un Experto
Independiente de conformidad con la Cláusula 25.3.

(c) Una vez emitido el dictamen del Experto Independiente, el
Contratista deberá realizar el programa o convenio de unificación o el convenio de
infraestructura conjunta, según sea el caso, considerando lo indicado en el dictamen del
Experto Independiente. Cuando el Contratista haya concluido la redacción de los
términos y condiciones del programa o convenio de unificación o del convenio de
infraestructura conjunta, según sea el caso, y el Tercero Contratista o el tercero
designado por PEP esté de acuerdo con dichos términos y condiciones, el Contratista
deberá presentar los documentos relevantes a la aprobación de PEP, misma que no
podrá ser retrasada o negada injustificadamente. El Contratista deberá proceder,
diligentemente y sin retraso, con los Servicios de Desarrollo, de conformidad con los
términos acordados en el programa de unificación, convenio de unificación o convenio de
infraestructura conjunta.

(d) La negativa del Contratista a participar en el procedimiento del
Experto Independiente o a proceder con las actividades en cuestión o fealizar o celebrar

o YR

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

el programa y convenios de unificación o el convenio de infraestructura conjunta de
acuerdo con lo previsto por el dictamen del Experto Independiente, tendrá como
consecuencia automática la reducción de cualquier parte del Área Contractual en la que
se encuentre el Campo relativo al desarrollo unificado o a los requerimientos de diseño,
construcción y utilización de infraestructura previstos en la Cláusula 9.2, en el entendido
de que dicha reducción significará la renuncia del Contratista a realizar Servicios en el
área reducida.

CLÁUSULA 10.
Programas de Trabajo

10.1 Programas de Trabajo. El Contratista deberá presentar a
PEP, para su aprobación, Programas de Trabajo para los Servicios (incluyendo Abandono).
Durante el Periodo de Evaluación, el Programa de Trabajo deberá cumplir con el
Programa Mínimo de Evaluación, mientras que durante el Periodo de Desarrollo, los
Programas de Trabajo deberán cumplir con el Plan de Desarrollo y con la Obligación
Mínima de Trabajo. Todos los Programas de Trabajo deberán cumplir con los
Procedimientos de Registro Financiero, la Experiencia y Prácticas Prudentes de la
Industria, las Leyes Aplicables y los demás términos y condiciones. previstos en el
Contrato, incluyendo compromisos de unificación e infraestructura conjunta.

Salvo por el programa del Periodo de Evaluación conforme a la Cláusula
10.2, el Contratista deberá presentar el Programa de Trabajo de cada año a más tardar el
31 de octubre del año anterior; no obstante, para efectos de planeación. de. PEP,. el
Contratista presentará una versión preliminar a más tardar el 30 de junio del año
anterior.

En caso de que el Contratista entregue a PEP la Comunicación de
Continuación, también deberá entregar el Programa de Trabajo conforme a lo indicado
en este inciso y en los incisos 10.3 y 10,4, a realizar de acuerdo a lo siguiente:

(a) Si la fecha de terminación del periodo de evaluación es anterior
al 31 de octubre del año que transcurre, el Contratista entregará a PEP, el Programa de
Trabajo para los meses restantes y hasta el 31 de diciembre de ese año.

(b) Si la fecha de terminación del periodo de evaluación es igual o
posterior al 31 de octubre del año que transcurre, el Contratista entregará a PEP, el
Programa de Trabajo para el resto del año que transcurre y hasta el 31 de diciembre del
año inmediato siguiente.

10.2 Programa del Periodo de Evaluación. A más tardar un (1)
mes después de la Fecha Efectiva, el Contratista deberá presentar ¡a PEP, para su
aprobación, el Programa de Trabajo para el Periodo de Evaluación, el gal deberá incluir

Xx?

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V,

los Servicios a realizar durante dicho periodo y deberá cumplir con el Programa Mínimo
de Evaluación. Adicionalmente, en la Fecha Efectiva, el Contratista deberá entregar un
programa de actividades a realizar los primeros sesenta (60) días a partir del fin de la
transición del Área Contractual de PEP al Contratista.

10.3 Contenido de Programas de Trabajo. Los Programas de

Trabajo deberán contener, según sea aplicable, (i) situación del Programa Mínimo de
Evaluación, de la Obligación Mínima de Trabajo y del Plan de Desarrollo, según
corresponda; (ii) una descripción de los Servicios a realizar en el periodo correspondiente,
incluyendo, entre otros, Presupuesto, Servicios de Evaluación, Servicios de Desarrollo,
Servicios de Producción, Abandono, programas de unificación e instalaciones conjuntas,
producciones esperadas, planes de administración de yacimientos, y programas de
capacitación, desarrollo y transferencia de tecnología, salud, seguridad y medio
ambiente, y desarrollo sustentable; (iii) descripción general de los Servicios cuya
realización deba continuarse en los años siguientes; y (iv) pronósticos de producción
mensuales para el periodo correspondiente, y anuales para los siguientes cinco (5) años,
así como de la producción total esperada en la vida útil de los Campos en el Área
Contractual.

10.4 Aprobación de Programas de Trabajo; modificaciones de
PEP. En su caso, a más tardar dentro de los treinta (30) días siguientes a la presentación
de un Programa de Trabajo, PEP aprobará el Programa de Trabajo o formulará y
comunicará al Contratista, a la brevedad posible, cualquier objeción u observación que
tuviera sobre cualquiera de los Programas de Trabajo. Queda entendido que PEP deberá

* aprobar los Programas de Trabajo siempre y cuando cumplan con (i) el Programa Mínimo----

de Evaluación, la Obligación Mínima de Trabajo y el Plan de Desarrollo, según
corresponda, (ii) las estipulaciones previstas en los Procedimientos de Registro Financiero
y los demás términos y condiciones del Contrato, (iii) la Experiencia y Prácticas Prudentes
de la Industria, y (iv) las Leyes Aplicables. El Contratista no podrá llevar a cabo Servicios
no incluidos en un Programa de Trabajo aprobado, excepto en caso de emergencia. PEP
tendrá un plazo máximo de treinta (30) días para comunicar por escrito el rechazo al

Programa de Trabajo. ==,

PEP sólo podrá rechazar un Programa de Trabajo que: (i) no cumpla con el
Programa Mínimo de Evaluación o la Obligación Mínima de Trabajo, según corresponda;
(ii) modifique el Plan de Desarrollo, en su caso; o (iii) incluya condiciones que, en
términos del Contrato requieran aprobación previa de PEP.

! El Contratista deberá modificar cualquier Programa de Trabajo que
hubiese sido objetado o que hubiera recibido comentarios por parte de PEP, para
someterlo nuevamente a su aprobación. Las modificaciones a los Programas de Trabajo
se documentarán mediante comunicación hecha de conformidad con la Cláusula 31 en la
que conste la conformidad entre los representantes de las Rartes.

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

En caso de diferencias entre las Partes en cuanto a la integración de los
Programas de Trabajo, PEP los podrá aprobar parcialmente, de manera que no se retrase
la ejecución mientras se llevan a cabo las modificaciones y acuerdos procedentes de
acuerdo con lo señalado en esta cláusula.

PEP contará con quince (15) días a partir de la Fecha Efectiva para la
aprobación del programa de actividades a realizar durante los primeros sesenta (60) días
a partir del fin de la transición del Área Contractual de PEP al Contratista.

Asimismo, PEP contará con cinco (5) días contados a partir de que el
contratista entregue a PEP la Comunicación de Continuación para aprobar el programa de
actividades a realizar durante los primeros ciento veinte (120) días del Periodo de
Desarrollo.

10.5 Asuntos no sujetos a aprobación de PEP. Atento a lo
estipulado en las Cláusulas 2.2 y 16.3, especialmente su inciso (ii), para que PEP se
beneficie de la tecnología y mejores prácticas, será atribuible y responsabilidad exclusiva
del Contratista y, por tanto, no estará sujeto a aprobación por parte de PEP lo siguiente:
(i) especificaciones técnicas; (ii) el diseño y atributos de los Pozos e instalaciones; (iii) la
ingeniería, diseño o construcción de instalaciones de recolección y producción en el Área

: Contractual; y (iv) propuestas para la operación de los Pozos e instalaciones de
O recolección y producción en el Área Contractual.

10.6 Modificaciones del Contratista. El Contratista no podrá
hacer modificaciones_a_los Programas de Trabajo aprobados sin el consentimiento por
escrito de PEP, en aspectos distintos a los asuntos a que se refiere la Cláusula 10.5. Si es
útil para los Servicios, el Contratista podrá solicitar a PEP su aprobación para modificar un
Programa de Trabajo aprobado, en cuyo caso dicha solicitud deberá describir la
racionalidad y los beneficios de la modificación propuesta. PEP formulará y comunicará
al Contratista cualquier objeción u observación que pueda tener respecto a las
modificaciones propuestas, en el entendido de que PEP deberá aprobar las
modificaciones propuestas si el Contratista demuestra que dichas modificaciones (i)
cumplen con el Programa Mínimo de Evaluación, la Obligación Mínima de Trabajo y ==>
Plan de Desarrollo, según corresponda; (ii) cumplen con los Procedimientos de Registro
Financiero y los demás términos y condiciones del Contrato,: (iii) cumplen con la
Experiencia y Prácticas Prudentes de la Industria; (iv) cumplen con las Leyes Aplicables; y
(v) no tendrán un efecto adverso en el medio ambiente. No obstante lo anterior, PEP
podrá objetar las modificaciones a un Programa de Trabajo si las condiciones técnicas o
económicas así lo justifican. En caso de que las Partes no lleguen a un acuerdo respecto

de las modificaciones propuestas, el Contratista deberá cumplir ñ el Programa de
Trabajo originalmente aprobado.
a .
O INS

Y

29

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

10.7 Programas de trabajo preliminares. Para el Periodo de
Desarrollo, el Contratista deberá preparar y presentar a PEP, junto con los Programas de

Trabajo mencionados en esta Cláusula 10, los programas de trabajo preliminares para los
dos (2) años siguientes, estableciendo las actividades que el Contratista planea llevar a
cabo durante dichos años.

10.8 Informes de avance. El Contratista proporcionará a PEP,
dentro de los diez (10) días siguientes al final de cada mes, un informe de avance que
muestre el progreso de las obras relacionadas con los Servicios durante el mes inmediato
anterior, que deberá incluir lo siguiente:

(a) Un reporte que muestre el progreso real de los Servicios,
presentando el avance de cada uno de los principales componentes del Programa
Mínimo de Evaluación y de la Obligación Mínima de Trabajo;

(b) Un reporte de ingeniería que describa las actividades críticas
realizadas, los retrasos o desviaciones observados o esperados, y las medidas para
corregirlos;

(c) Un informe que resuma las dificultades encontradas en los
Pozos y que pudieran retrasar la adquisición de información, la producción de
Hidrocarburos o cualquier Programa de Trabajo aprobado, y las medidas que se
proponen para resolver dichas dificultades;

. (d) Un informe indicando el avance o terminación de los estudios,
pruebas tecnológicas o de otro tipo, análisis o reportes técnicos relevantes relacionados
con los Servicios realizados en el Área Contractual durante el mes;

(e) Un informe relativo a las Instalaciones de Entrega que resuma
las dificultades encontradas en el sitio y las medidas para resolver dichas dificultades;

(f) Una descripción de cualquier actividad que no sea parte de los
Programas de Trabajo, pero que el Contratista considere relevante para el mejor
entendimiento del yacimiento y la optimización de su desarrollo. La descripción deberá
incluir una opinión sobre la conveniencia de realizar dicha actividad;

(8) Un informe que resuma el cumplimiento del Contratista con los
procedimientos de aseguramiento de calidad, los requisitos de protección del medio
ambiente y los procedimientos de seguridad, salud y emergencia; y

(h) La respuesta a cualquier solicitud de acción que haya-formulado
PEP, Q yO
NX
30

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

10.9 Documentación. El Contratista deberá presentar toda la
documentación e información que PEP solicite en términos de la Cláusula 29.1. PEP
tendrá acceso irrestricto a (i) toda la información técnica relacionada con los Servicios, y
(ii) al Área Contractual, para verificar la ejecución de los Servicios.

CLÁUSULA 11.
Presupuestos y Gastos Elegibles

11.1 Presupuestos. Junto con la presentación de cada Programa
de Trabajo, el Contratista deberá presentar a PEP, conforme a los Procedimientos de
Registro Financiero, un presupuesto de los Gastos Elegibles en que se incurrirá por la
ejecución de cada Programa de Trabajo. Todos los proyectos de Presupuesto
presentados a PEP para su revisión deberán ser comercialmente viables o razonables y
consistentes con los requisitos del Contrato (incluyendo los Procedimientos de Registro
Financiero) y con la Experiencia y Prácticas Prudentes de la Industria. Los proyectos de
Presupuesto deberán incluir un estimado de los Gastos Elegibles necesarios para ejecutar
los Servicios descritos en el correspondiente Programa de Trabajo y tendrán el alcance
suficiente para permitir a PEP una evaluación adecuada. Las aprobaciones para gastos
que se señalan en el Anexo 6, deberán tomar en cuenta los presupuestos a que se refiere
esta cláusula.

11.2 Presupuestos preliminares. Para el Periodo de Desarrollo, el
Contratista deberá preparar y presentar a PEP, junto con el Presupuesto mencionado en
la Cláusula 11.1, los presupuestos preliminares para los dos (2) años siguientes,
estableciendo los Gastos Elegibles en los que el Contratista espera incurrir durante dichos
años.

11.3 Modificaciones. El Contratista no podrá modificar al
Presupuesto aprobado sin el consentimiento previo por escrito de PEP. El Contratista
podrá solicitar a PEP su aprobación para modificar un Presupuesto, en cuyo caso dicha
solicitud deberá describir la racionalidad y los beneficios de la modificación propuesta.
PEP formulará y comunicará al Contratista cualquier objeción u observación que pueda
tener respecto a las modificaciones propuestas. En caso de que las Partes no lleguen a un
acuerdo respecto de las modificaciones propuestas, el Presupuesto permanecerá sin
cambio. Se entiende que la aprobación de PEP a las modificaciones de las actividades
incluidas en el Plan de Desarrollo o en cualquier Programa de Trabajo, no constituyen ni
implican por sí mismas la aprobación automática de PEP a una modificación del
Presupuesto correspondiente.

11.4 Contabilidad_de los Gastos Elegibles. Toda operación
contable relacionada con los Gastos Elegibles, cualquiera que sea la moneda empleada y

lugar de pago, deberá ser consignada en la Cuent: O establecido
1 31 SS

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

en los Procedimientos de Registro Financiero. Los Gastos Elegibles deberán ser
razonables en comparación con los gastos de áreas similares.

11.5 Gastos  Recuperables. Los Gastos Elegibles serán
considerados Gastos Recuperables únicamente cuando todos los requisitos previstos por
los Procedimientos de Registro Financiero sean satisfechos.

11.6 Revisión de PEP. PEP, directamente o a través de un
tercero, incluyendo los órganos de evaluación corporativa, tendrá derecho de revisar,
inspeccionar, auditar, cuestionar o impugnar la Cuenta Operativa, los Gastos Elegibles, los
informes del Contratista o los informes de auditoría, de acuerdo con los términos y
condiciones previstos por los Procedimientos de Registro Financiero.

11.7 Obligación de mantener registros. El Contratista deberá
mantener en México, por un plazo no menor a seis (6) años, los libros de contabilidad

relacionados con los Servicios, así como los soportes y evidencias de dichos libros y los
registros en los cuales se aprecian las operaciones en la Cuenta Operativa. El Contratista
deberá contar con un sistema electrónico de manejo de información que permita la
transferencia automática de dicha información a PEP; tal sistema electrónico deberá ser
aprobado por PEP, y deberá mantener los registros durante el plazo del Contrato y hasta
el finiquito.

CLÁUSULA 12.

Nominación y medición de los Hidrocarburos

12.1 Volumen y calidad. El volumen y la calidad de los
Hidrocarburos Netos deberán medirse y determinarse de forma continua en los Puntos
de Medición, de acuerdo con el Manual API y el Anexo 8. Ocasionalmente, PEP podrá
solicitar la medición de volumen y calidad de los Hidrocarburos a boca de Pozo o en
baterías, en cuyo caso, el Contratista deberá suministrar e instalar el equipo adicional
necesario para llevar a cabo dichas mediciones.

12.2 Nominación. Cada que sea necesario, las Partes acordarán
una cantidad de Hidrocarburos Producidos, señalando el volumen correspondiente a los
Hidrocarburos de Insumo. Al acordar la nominación, se deberá considerar la capacidad
de las Instalaciones Después del Punto de Medición, en el entendido de que PEP es el
único responsable de contar con la capacidad e infraestructura necesarias para recibir la
producción del Área Contractual y de que no podrá invocar falta de capacidad o
problemas de infraestructura fuera del Área Contractual para solicitar la reducción de los
volúmenes de Hidrocarburos Producidos. Las diferencias entre los volúmenes nominados

y los volúmenes observados serán analizadas por el Grupo Directivo.
32

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

12.3 Recepción de Hidrocarburos Netos. Los Hidrocarburos
Netos se entregarán a PEP en un lugar previamente designado y según lo determine PEP,
en el entendido que si el Punto de Medición determinado por PEP, se ubica fuera del
Área Contractual, el Contratista deberá construir, mantener, operar y resguardar la
infraestructura necesaria para el manejo y transporte de los Hidrocarburos Netos, hasta
el Punto de Medición.

12.4 Procedimientos de recepción. A más tardar treinta (30) días
después de la Fecha Efectiva, las Partes deberán reunirse para convenir procedimientos
de entrega/recepción de los Hidrocarburos Netos. Dichos procedimientos deberán
regular: la programación, almacenamiento, medición y monitoreo de calidad de-los- -
Hidrocarburos Netos entregados en los Puntos de Medición. Los procedimientos
deberán cumplir con lo previsto en el Contrato, el Manual API, la Experiencia y Prácticas
Prudentes de la Industria y las Leyes Aplicables, y desarrollarán, entre otros, los
siguientes temas: (i) pronósticos de producción de corto plazo; (ii) programación de
entrega/recepción; y (iii) medidas de protección ambiental, (iv) calidad de los
Hidrocarburos de acuerdo a lo que se establece en el Anexo 8 Puntos de Medición y
Nominación, y (v) manejo del agua residual.

12.5 Equipo de medición. El equipo de medición será
suministrado por el Contratista y deberá contar con la aprobación de PEP, quien
verificará el cumplimiento con los requisitos técnicos y legales y con la Experiencia y
Prácticas Prudentes de la Industria.

12.6 Instalación, operación, mantenimiento y calibración del ..
equipo de medición. La instalación, operación, mantenimiento y calibración de los
equipos de medición estarán a cargo del Contratista, bajo la estricta supervisión de PEP.
PEP podrá instalar medidores adicionales para verificar el funcionamiento de los

medidores instalados por el Contratista. 7

12.7 Certificación del equipo de medición. La verificación y
certificación de que los equipos de medición están aptos y miden los volúmenes y la
calidad de Hidrocarburos dentro de los parámetros de exactitud establecidos por PEP, se
realizará cada mes con cargo al Contratista por una compañía independiente aprobada
por PEP. El Contratista se cerciorará de que dicha compañía independiente entregue a
PEP los resultados de cada certificación a más tardar tres (3) días después de realizada la
verificación.

12.8 Registros. El Contratista deberá llevar registros completos y
exactos de todas las mediciones de los Hidrocarburos Netos, debiendo entregar
continuamente a PEP copia fiel de dichos registros. En todo momento, los
representantes de PEP tendrán acceso a dichos registros y derecho a inspeccionar y
examinar los equipos de medición y gráficos, así como a ser testigos, cofjuntamente con

xa >

Ó

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

el Contratista, de las pruebas de calibración en los periodos acordados con la finalidad de
establecer los factores admisibles de corrección por temperatura, presión, gravedad
específica y otros. Todos los registros que se utilicen para efectos de pago deberán
contar con la aprobación de PEP.

12.9 Mal funcionamiento del equipo de medición. Si como
resultado de cualquier examen o prueba, resulta que cualquiera de los componentes de

los equipos de medición está fuera de las especificaciones, descompuesto o ajustado
incorrectamente, el Contratista, bajo su propio costo, deberá repararlo inmediatamente y
asegurase de que se encuentra en correcto estado de funcionamiento en un plazo no
mayor a setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir
la comunicación de este hecho por parte de PEP. En ningún caso se permitirá que el flujo
de Hidrocarburos se efectúe sin control en los términos de esta cláusula. Si (i) una
prueba o inspección establece que un medidor es inexacto o impreciso por más de [cero
punto tres] por ciento (0.3%) o (ii) un medidor no ha estado funcionando, entonces las
Partes realizarán un ajuste para corregir la inexactitud o imprecisión de las mediciones
hechas por el medidor defectuoso en el periodo durante el cual se encuentre la
inexactitud o imprecisión o el medidor haya estado sin funcionar. En caso de que el
periodo de inexactitud o imprecisión o de la falla en el funcionamiento no pudiere ser
determinado mediante pruebas o inspección, la siguiente metodología deberá ser
utilizada:

(a) Las Partes tratarán en convenir un ajuste apropiado,
considerando la Experiencia y Prácticas Prudentes de la Industria.

(b) Si las Partes no llegaren a un acuerdo en cuanto al ajuste
apropiado en un plazo de diez (10) días contados a partir de que se hubiere descubierto
la inexactitud o falla en el funcionamiento, según sea el caso, la medición se realizará
mediante la utilización de medidores de respaldo apropiados y proporcionados por PEP,
siempre que dichos medidores hubieren sido instalados y probados de la misma forma
que los medidores instalados por el Contratista.

(c) En caso de que PEP no proporcione medidores de respaldo o de
que los proporcionados presenten fallas o inexactitudes por más de [cero punto tres] por
ciento [0.31%, la medición se realizará usando medidores de respaldo apropiados
proporcionados por el Contratista, siempre que dichos medidores de respaldo hubieren
sido instalados y probados de conformidad con el Contrato.

(d) En caso de que el Contratista no proporcione medidores de
respaldo o de que los proporcionados presenten fallas o inexactitudes por más de [cero
punto tres] por ciento (0.3%), entonces se recalculará la cantidad de Hidrocarburos
conforme a lo siguiente: (i) el tiempo transcurrido desde la última prueba-correcta del
medidor será dividido entre dos y (ii) se ajustarán las cantidades de“Hidrocarburos

No

7

==

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

correspondientes a la segunda mitad conforme a los registros de venta de los
Hidrocarburos por parte de PEP.

En la medida en que el periodo de ajuste incluya un periodo de entrega
respecto del cual se hubiera pagado la Remuneración, las mediciones ya corregidas de
conformidad con esta Cláusula 12.9 serán utilizadas para recalcular la cantidad debida
por el periodo de inexactitud. Si, como consecuencia de la aplicación de las mediciones
corregidas, PEP es requerido a pagar cualquier cantidad al Contratista, PEP deberá pagar
dicha cantidad junto con el pago de la siguiente factura. En caso de que, como resultado
de la aplicación de las mediciones corregidas, el Contratista esté requerido de pagar
cualquier cantidad a PEP, dicha cantidad será pagada por el Contratista a PEP dentro de- -
los siguientes quince (15) Días Hábiles a su determinación; queda entendido que a dicha
cantidad se adicionarán gastos financieros de conformidad con lo establecido en la Ley de
Ingresos de la Federación para créditos fiscales en caso de prórroga.

12.10 Reemplazo del equipo de medición. Si el Contratista decide,
por causas debidamente justificadas, reemplazar cualquier instrumento o aparato de
medición, lo comunicará a PEP con dos (2) Días Hábiles de anticipación para que sus
representantes estén presentes cuando la operación se lleve a cabo.

CLÁUSULA 13.
Materiales

13.1 Propiedad y uso de Materiales. La propiedad de todos los
Materiales adquiridos por el Contratista para ser utilizados en los Servicios (incluyendo la
de las Instalaciones Principales, la de las Instalaciones de Entrega y la de cualquier bien en
construcción) pasará de forma automática a PEP (i) inmediatamente después de su
instalación, o (ii) inmediatamente después de su construcción en el Área Contractual. El ==-
Contratista deberá llevar a cabo cualquier acto necesario o apropiado para que PEP
detente la propiedad de dichos Materiales; el registro de dicha transferencia se realizará
conforme a lo estipulado en los Procedimientos de Registro Financiero.

Durante el tiempo en que el Contratista esté prestando los Servicios en el
Área Contractual, el Contratista tendrá el derecho de usar dichos Materiales, sin cargo
alguno, en el entendido de que el Contratista no podrá usar dichos Materiales para un
objeto distinto a los Servicios de acuerdo con este Contrato.

Se excluyen de esta estipulación los Materiales arrendados por el
Contratista con autorización de PEP o que sean propiedad de los Subcontratistas.

13.2 Arrendamiento. El Contratista podrá arrendar activos para
la realización de los Servicios, siempre que así lo proponga en los Prograt ás de Trabajo y
cuente con la autorización de PEP.

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

13.3 Opciones. En aquellos casos en que el Contratista tenga el
derecho de arrendar bienes, el Contratista hará su mejor esfuerzo para incluir en los
contratos que celebre la posibilidad de ceder a PEP los derechos de tales contratos. Para
ello, el Contratista deberá comunicar a PEP con la antelación apropiada los términos para
llevar a cabo la cesión de derechos. De solicitarlo así PEP, el Contratista deberá
asegurarse que los contratos con estas opciones establezcan que la opción puede ser
ejecutada por el Contratista o por PEP.

En aquellos contratos para el uso de equipos de perforación, el Contratista
deberá hacer su mejor esfuerzo para negociar una opción de renovar o extender el
periodo de contratación; así como:el derecho de ceder dicha opción a PEP bajo los
mismos términos y condiciones que le aplican al Contratista, en caso de que el
Contratista no tenga la intención de continuar utilizando el equipo de perforación en los
Servicios.

13.4 Mantenimiento. Durante la vigencia del Contrato, el
Contratista mantendrá todos los Materiales y todas las instalaciones del Área Contractual
en buen estado de funcionamiento de acuerdo con la Experiencia y Prácticas Prudentes
de la Industria y las recomendaciones de los fabricantes de los equipos. Para tal
mantenimiento de las instalaciones, el Contratista deberá considerar lo estipulado en la
Cláusula 19.3.

13.5 Materiales de PEP. Para la ejecución de los Servicios, el
Contratista tendrá derecho, sin costo alguno, de usar los Materiales y los activos fijos
incluidos en el Anexo 4 y que hubieran sido transferidos al. Contratista en.la transición a..
que se refiere la Cláusula 3.2, los cuales serán puestos a disposición del Contratista,
siendo responsabilidad y obligación del Contratista su buen uso, custodia, mantenimiento
y reposición, de ser el caso.

CLÁUSULA 14.
Otras obligaciones y derechos de las Partes

14.1 Obligaciones adicionales del Contratista. Con
independencia de otras obligaciones estipuladas en este Contrato, el Contratista deberá:

(a) adoptar, a su sola discreción, una organización apropiada para
alcanzar con éxito el objeto del Contrato y cumplir con sus obligaciones conforme al
mismo;

(b) coordinar la ejecución de los Servicios de acuerdo con el Plan de
Desarrollo, los Programas de Trabajo y Presupuestos aprobados por PEP, conforme a lo

que determinen la Experiencia y Prácticas Prudentes de la Ingustria, ura estrategia de
SS
36

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

salud, seguridad industrial y protección ambiental, así como con los demás términos y
condiciones del Contrato y las Leyes Aplicables;

(c) suministrar todos los recursos técnicos, financieros y otros
recursos de cualquier otra naturaleza, así como todo el personal necesario para la
ejecución de los Servicios;

(d) obtener oportunamente todos los Materiales requeridos para la
ejecución de los Servicios y asegurarse de que sean adecuados para su objeto;

(e) obtener oportunamente y pagar todos los permisos de
cualquier autoridad gubernamental y ambiental necesarios para la prestación de los
Servicios, incluyendo en forma enunciativa y no limitativa, los indicados en el Anexo 11,
pero excluyendo los que expresamente se indican como responsabilidad de PEP en el
Anexo 11;

(f) obtener oportunamente y pagar, de conformidad con lo
señalado en el Anexo 11, todos los permisos de acceso y ocupación superficial, derechos
de paso o uso y servidumbres requeridos para los Servicios;

(e) contar con un establecimiento permanente en México y estar
registrado ante el Registro Federal de Contribuyentes;

(h) entregar a PEP la información, datos e interpretaciones
relacionadas con los Servicios, tales como datos científicos y técnicos obtenidos en razón

“ de sus trabajos; perfiles eléctricos, sónicos, radiactivos; cintas y líneas sísmicas; muestras

de Pozos; núcleos; formaciones; mapas; informes topográficos, geológicos, geofísicos,
geoquímicos y de perforación; así como cualquier otra información similar e informes de
evaluación geológica, geofísica y del yacimiento; entre otros, junto con los documentos
correspondientes;

(i) mantener en México registros completos de todos los Servicios
prestados conforme a este Contrato;

(i) entregar a PEP toda la información sobre la existencia de
recursos mineros, hidráulicos y de otros tipos que se descubran como resultado de los
Servicios y abstenerse de extraer y de afectar de cualquier forma los recursos naturales
distintos de los Hidrocarburos que se descubran en el Área Contractual, aunque éstos se
hubiesen descubierto durante la búsqueda de Hidrocarburos;

(k) entregar a PEP toda la información sobre la existencia de
vestigios arqueológicos que se descubran como resultado de los Servicios y abstenerse de

extraerlos del Área Contractual y de afectarlos de cualquier forma, aúnque éstos se
hubiesen descubierto durante la búsqueda de Hidrocarburos;
NX oa Q

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

0) abstenerse de perforar, desde el Área Contractual, Pozo alguno
que pueda atravesar la proyección vertical del Área Contractual, sin el consentimiento
expreso y por escrito de PEP; en caso de tal perforación sin el consentimiento de PEP, el
volumen de Hidrocarburos proveniente de dicho Pozo no será considerado como
Hidrocarburos Producidos;

(m) identificar cada Pozo con su número de referencia e incluir
dicho número en todos los mapas, planos y otros registros similares mantenidos por el
Contratista;

(n) taponar debidamente los Pozos antes su Abandono a fin de
evitar contaminación, daño al medio ambiente o posibles daños a los depósitos de
Hidrocarburos;

(0) facilitar que los representantes de PEP y de cualquier otra
autoridad puedan realizar inspecciones de los Servicios y de las instalaciones, oficinas,
registros y libros contables así como de la información relacionada con los Servicios;

(p) asegurar que los Hidrocarburos descubiertos en el Área
Contractual no se derramen o desperdicien en cualquier otra forma, para lo cual
entregará a PEP durante el Periodo de Transición y cada vez que lo estime pertinente, un
estudio para la identificación, análisis y evaluación de los riesgos que pudieran
presentarse para la recepción de hidrocarburos en los Puntos de Medición, considerando
la situación de las Instalaciones Después del Punto de Medición, así como factores
externos, fenómenos naturales y sociales, entre otros; o

(q) evitar el daño a los estratos y formaciones que contengan
Hidrocarburos y a los mantos que contengan depósitos de agua, conforme a la
Experiencia y Prácticas Prudentes de la Industria;

(r) mantener informados al Grupo Directivo y a PEP sobre el
desarrollo de los Servicios durante la vigencia del Contrato, mediante los informes
previstos en el Contrato o cualquier otro informe que resulte apropiado;

(s) emplear personal calificado, así como Materiales y tecnología
de punta, de acuerdo con la Experiencia y Prácticas Prudentes de la Industria;

(t) proveer a los representantes de PEP, sin costo alguno, las
facilidades necesarias para el ejercicio de sus derechos bajo este Contrato, incluyendo, en
el caso de operaciones de campo, transporte, alojamiento, alimentación y demás
servicios, en igualdad de condiciones a aquellas que suministre el Contratista a su
personal;

38

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

(u) adoptar y asegurarse de que sus Subcontratistas adopten
medidas apropiadas, ajustándose a los sistemas de seguridad industrial de PEP, para
proteger la vida, el derecho de propiedad, sembradíos, cosechas, pesca, flora y fauna
silvestre, descubrimientos arqueológicos y otros derechos vinculados a la protección
social y del medio ambiente, conforme a las Leyes Aplicables;

(v) comunicar inmediatamente a PEP de cualesquiera
procedimientos judiciales o administrativos en que se vea envuelto en relación con el
Contrato o con los Servicios;

(w) tomar las medidas pertinentes en las situaciones de emergencia
y de Caso Fortuito o Fuerza Mayor (incluyendo explosiones, reventones, fugas u otros
incidentes que causen o pudieran causar daño al ambiente o presenten o puedan
presentar una amenaza a la seguridad y salud de las Personas) con el fin de mitigar sus
efectos, así como reportar a PEP con el detalle apropiado la situación de emergencia y las
medidas tomadas al respecto; y

() tomar las medidas pertinentes para prevenir o mitigar pérdidas
o daños y remediar cualquier daño causado por los Servicios.

14.2 Responsabilidad ambiental del Contratista. El Contratista

será el único responsable, del cumplimiento de todas las obligaciones, compromisos y
condicionantes ambientales previstas en las Leyes Aplicables, la Experiencia y Prácticas
Prudentes de la Industria y las autorizaciones emitidas por las autoridades ambientales,
así como de los daños o afectaciones que cause al medio ambiente provocados por el
manejo de sustancias, fluidos, combustibles, lubricantes que se empleen o estén en su
posesión o bajo control del Contratista para la prestación de los Servicios; por lo que el
Contratista, será responsable de su remediación, restauración y compensación de
reclamos que se originen hasta donde sea necesario y estará obligado a efectuar las
labores y a tomar todas las medidas que impongan las autoridades ambientales, así como
a realizar de manera inmediata las acciones necesarias para la remediación y
descontaminación que correspondan, sin perjuicio de su responsabilidad frente a
terceros y frente a las autoridades competentes. Sin perjuicio de la responsabilidad
ambiental del Contratista, PEP podrá establecer los controles y las medidas de
supervisión que considere convenientes para cerciorarse del cumplimiento de las
obligaciones del Contratista en materia ambiental. Conforme a esta Cláusula 14.2 y las
Leyes Aplicables, el Contratista tendrá las siguientes obligaciones:

(a) deberá prestar y realizar los Servicios .preservando y
conservando el medio ambiente, sin causar daño a la propiedad pública o privada, de

acuerdo con las Leyes Aplicables;
NX

39

O

»

rm”
A

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

(b) deberá elaborar una estrategia y programas ambientales, y
contar con sistemas de seguridad para proteger el medio ambiente y la salud y seguridad
de todos los empleados y las instalaciones. La estrategia, programas y sistemas serán
presentados al Grupo Directivo para su revisión como parte de los Programas de Trabajo;

(c) deberá realizar con la periodicidad que las Leyes Aplicables
indiquen o cuando las Partes así lo consideren necesario todos los estudios ambientales
requeridos y obtener, renovar y mantener todas las autorizaciones ambientales para la
prestación y realización de los Servicios, de conformidad con las Leyes Aplicables;

(d) deberá cumplir con los términos de todas las autorizaciones
ambientales y mantener el Área Contractual en las mejores condiciones que permitan un
desarrollo sustentable, de conformidad con las Leyes Aplicables;

(e) deberá emplear personal calificado, equipos, maquinaria,
Materiales, procedimientos operacionales y en general las más actualizadas tecnologías
que cumplan con la Experiencia y Prácticas Prudentes de la Industria, aplicando el
principio de la prevención o precaución, preservación de la diversidad biológica, de los
recursos naturales y la preservación de la seguridad y salud de la población y de su
personal;

(f) deberá colaborar con las autoridades y los organismos,
federales y estatales, encargados del cuidado del medio ambiente; y

(8) como parte de las actividades de Abandono deberá, bajo su
propio costo, remediar y rehabilitar el Área Contractual que esté siendo abandonada y
también será responsable por todas las obligaciones ambientales que pudieran existir
como resultado de los Servicios.

Asimismo, el Contratista será responsable de que sus Subcontratistas
cumplan con todas las obligaciones, compromisos y condiciones ambientales previstas en
las Leyes Aplicables, la Experiencia y Prácticas Prudentes de la Industria y los permisos
ambientales, así como que sean responsables de los daños que causen al medio
ambiente por la ejecución de actividades a su cargo.

14.3 Responsabilidad__ambiental_ de PEP derechos a
indemnización. Considerando el carácter de operador de PEP y que todos los
Hidrocarburos Producidos son propiedad de éste, PEP será responsable por daños o
afectaciones causados al medio ambiente y daños causados a terceros por cualquier
contaminación por Hidrocarburos, por lo que, será responsable de su correspondiente
remediación, restauración y compensación de reclamos que se originen y estará obligado
a efectuar las labores y a tomar todas las medidas que impongan las autoridades
ambientales, así como a realizar de manera inmediata las acciones necesarias para la
remediación y descontaminación que correspondar ¡sin p su responsabilidad

DN

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

frente a terceros y frente a las autoridades competentes. No obstante lo anterior, en caso
de que los daños causados al medio ambiente de conformidad con lo estipulado en esta
cláusula sean consecuencia de actos ilícitos cometidos por el Contratista, PEP podrá
repetir en contra del Contratista por todo lo que haya tenido que pagar PEP como
consecuencia de los daños ocasionados por su actuar ilícito, en términos de lo dispuesto
en el artículo 1910 del Código Civil Federal, mediante indemnización a PEP en términos
de la Cláusula 24.

PEP será responsable de los daños causados al medio ambiente y a
terceros previos a la Fecha Efectiva en el Área Contractual, según sean determinadas por
las Partes durante la transición a que se refiere la Cláusula 3.2-y lo indicado en el estudio
ambiental inicial, que deberá ser elaborado por un tercero especializado, y el costo del
estudio se considerará Gasto Elegible. Con base en las conclusiones del estudio
ambiental inicial, PEP tendrá, en su caso, la obligación de restaurar cualquier parte del
Área Contractual en la medida, forma y en la oportunidad requerida por las Leyes
Aplicables y la Experiencia y Prácticas Prudentes de la Industria, y será responsable por el
Abandono de todos los activos que no hayan sido transferidos a la responsabilidad del
Contratista durante la transición a que se refiere la Cláusula 3.2. Asimismo, PEP será
responsable de los daños causados al medio ambiente y a terceros que, no habiendo sido
identificadas en el estudio ambiental inicial a que se refiere este párrafo, se demuestre
fehacientemente que son responsabilidades ambientales de PEP previas a la Fecha
Efectiva; por lo que PEP mantendrá libre al Contratista de cualquiera de estas
reclamaciones.

14.4 Obligaciones adicionales de PEP. Además de sus otras
obligaciones estipuladas en este Contrato, PEP tendrá las siguientes obligaciones:

(a) suministrar al Contratista la información y datos que PEP tenga
disponibles respecto al Área Contractual, que sea necesaria para la ejecución de los
Servicios y con la que el Contratista no cuente;

(b) transferir el Área Contractual al Contratista para los efectos del
Contrato;

(c) coordinar eficientemente, con base en los Programas de
Trabajo aprobados, las actividades que deba realizar el personal del Sindicato de
Trabajadores Petroleros de la República Mexicana, contratado por PEP;

(d) obtener oportunamente los permisos que se indican como
responsabilidad de PEP en el Anexo 11;

(e) cooperar, a solicitud del' Contratista, en la obtención de los
permisos de acceso y de ocupación superficial, derechos de pasg/y servidumbres

7

===

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

requeridos para los Servicios, haciendo su mejor esfuerzo y hasta donde sean actos que
se encuentren razonablemente bajo su control;

(1) cooperar con el Contratista, a requerimiento de éste, en las
gestiones administrativas que tenga que efectuar en relación con los Servicios ante las
autoridades gubernamentales mexicanas. En tal caso, el Contratista asumirá todos los
gastos en que incurra PEP, quien no será responsable de los resultados obtenidos en
dichas gestiones administrativas;

(8) recibir, a su propio riesgo y como le sea posible, con
independencia de la infraestructura que en su caso tenga disponible, los Hidrocarburos
Netos en los Puntos de Medición o en cualquier otra instalación designada para tal
efecto, considerando lo estipulado en la cláusula 12.2;

(h) sin perjuicio de lo establecido en la Cláusula 14.4(f), construir,
instalar y operar, directamente o a través de terceros, oportuna y eficientemente las
Instalaciones Después del Punto de Medición, sin obstaculizar las actividades que el
Contratista realice con base en su derecho de prestar en exclusiva los Servicios en el Área
Contractual;

(i) Abstenerse de realizar cualquier actividad que implique la
duplicidad de los Servicios, directamente o a través de otros contratistas, así como de
obstaculizar las actividades que el Contratista realice con base en su derecho de realizar
todas las actividades necesarias para cumplir con el objeto del Contrato, y

0) será responsable por las consecuencias que hubieren surgido
por sus operaciones en el Área Contractual, previas a la Fecha Efectiva, respecto de
derechos de propiedad, sembradíos, cosechas, pesca, descubrimientos arqueológicos y
otros derechos vinculados a la protección social, según sean determinadas por las Partes
durante la transición a que se refiere la Cláusula 3.2 y con base en un estudio inicial que
será elaborado por terceros y cuyo costo se considerará como Gasto Elegible. Las
conclusiones del estudio inicial se tomarán como condiciones preexistentes y serán
obligatorias para las Partes, por lo que PEP tendrá, en su caso, la obligación de restaurar
o indemnizar a los terceros afectados en la medida, forma y en la oportunidad requerida
por las Leyes Aplicables y la Experiencia y Prácticas Prudentes de la Industria.

14.5 Derechos adicionales de PEP. Además de sus otros
derechos previstos por el Contrato, PEP tendrá los siguientes derechos:

(a) el derecho a tener acceso libre al Área Contractual y al lugar
donde estén siendo realizados los Servicios, así como a cualquier instalación para la
realización de los Servicios (incluyendo las Instalaciones Principales e Instalaciones de

Entrega). El mismo acceso deberá ser concedido a cualquier autoridad gubernamental
Y SN
42

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

mexicana. En todo caso, deberá cumplir con las normas de seguridad aplicables y
procurar no interferir en las actividades del Contratista;

(b) el derecho de designar a sus representantes para aprobar las
distintas propuestas del Contratista sometidas a su consideración en términos del
presente Contrato y para supervisar al Contratista. Dichas designaciones se harán del
conocimiento del Contratista en términos de la Cláusula 31; y

(c) el derecho de inspeccionar y supervisar todos los Servicios
prestados por el Contratista.

14.6 Derechos adicionales del Contratista. Además de sus otros
derechos previstos en el Contrato, el Contratista tendrá el derecho de:

(a) presentar a PEP, si así lo desea, propuestas para la
construcción, terminación y operación de las Instalaciones Después del Punto de
Medición, en el entendido de que este derecho no debe considerarse como un derecho
exclusivo o un derecho de preferencia o del tanto. PEP se reserva el derecho de rechazar
cualquier propuesta del Contratista si así lo considera conveniente a sus intereses, ya sea
porque desea construir directamente o a través de un tercero las Instalaciones Después
del Punto de Medición o por cualquier otro motivo;

(b) Utilizar el contrato para demostrar ante las instancias que
juzgue necesarias, su derecho de ejecutar los Servicios y de recibir la Remuneración,
informando a dichas instancias sobre su derecho en la forma que estime pertinente,
Asimismo, tendrá el derecho de acceder a cualquier mercado o persona con el propósito
de adquirir financiamiento. La utilización del Contrato para estos efectos queda sujeta al
cumplimiento de todas las obligaciones que el Contratista adquiere frente a PEP por
virtud del Contrato, incluyendo compromisos de confidencialidad.

CLÁUSULA 15.
Disposición de la producción

15.1 Hidrocarburos de Insumo. El Contratista podrá utilizar
Hidrocarburos Producidos para los Servicios como combustible, reciclamiento, inyección
o bombeo neumático, sin costo alguno, hasta por los niveles autorizados por PEP en el
Plan de Desarrollo. El Contratista no podrá quemar ni ventear el Gas, excepto en el rango
autorizado por PEP o en la medida en que sea necesario para prevenir o mitigar una
emergencia, sujeto a los requerimientos previstos en las Leyes Aplicables. En caso de que
el volumen de los Hidrocarburos de Insumo exceda el nivel autorizado por PEP, el valor

comercial de dicho volumen excedente, según lo determine PEP, será descontado de la
Remuneración. Q
Xx
43

Ú

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

15.2 Entrega. Los Hidrocarburos Netos serán entregados a PEP y
serán medidos y analizados en los Puntos de Medición, considerando lo estipulado en las
cláusulas 12.2 y 14.4, inciso g). Si por cualquier razón PEP no puede recibir el Gas
Asociado, entonces el Contratista deberá reinyectarlo al yacimiento, o se dispondrá de él
de la forma que determine PEP de conformidad con las Leyes Aplicables, en el entendido
de que en dicho caso el Gas Asociado reinyectado no será tomado en cuenta para el
cálculo de la Remuneración.

15.3 Gas no asociado. El Contratista proporcionará los Servicios
relacionados con el manejo y cumplimiento de las especificaciones de calidad del Gas no
asociado, hasta los Puntos de Medición. Siempre que el Contratista haya realizado los
Servicios relativos al Gas no asociado, el volumen q señalado en el Anexo 3 incluirá el
volumen de producción de Gas no asociado considerado en el Programa de Trabajo
aprobado.

CLÁUSULA 16.
Remuneración

16.1 Derechos exclusivos de PEP. PEP tendrá en todo momento
la propiedad de los Hidrocarburos y el derecho exclusivo de comercialización de los
Hidrocarburos y hará suyos todos los ingresos provenientes de dicha comercialización.
Queda entendido que los derechos del Contratista en ningún momento incluirán el
derecho a una participación sobre la producción, ni derechos sobre los beneficios
económicos que resulten de la explotación, comercialización o disposición de los
Hidrocarburos por parte de PEP.

16.2 Condición de la Remuneración. Sujeto a la condición
suspensiva de que el Contratista entregue Hidrocarburos Netos en los Puntos de
Medición, PEP pagará al Contratista la Remuneración correspondiente a cada mes,
calculada de conformidad con el Anexo 3.

16.3 Remuneración única. Queda expresamente convenido y
aceptado por las Partes que (i) la Remuneración constituye la única obligación de pago a
ser efectuado por PEP con motivo de la prestación de los Servicios; y (ii) PEP no garantiza
en forma alguna ni (a) la rentabilidad del Contrato para el Contratista, ni (b) que el
Contratista recuperará todos los Gastos en que incurra en el cumplimiento de sus
obligaciones. Queda convenido y aceptado, también, que PEP solamente tendrá la
obligación de realizar el pago a que se refiere esta cláusula en la medida en que se
cumpla con la condición suspensiva de que el Contratista entregue a PEP, en los Puntos
de Medición, Hidrocarburos Netos extraídos del Área Contractual.

44

==

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

16.4 Forma de pago. A partir de que el Contratista inicie la
entrega de Hidrocarburos Netos en los Puntos de Medición, el Contratista deberá
presentar a PEP de conformidad con la Cláusula 31, dentro de los seis (6) días siguientes
a la terminación de cada mes, el monto de la Remuneración, sustentado con los informes
a que se refiere el numeral 5 del Anexo 6, así como con el registro de los volúmenes de
Hidrocarburos Netos a que se refiere el Anexo 8. PEP contará con un plazo no mayor de
quince (15) días siguientes a la recepción del monto de la Remuneración para revisarlo y,
en su caso, autorizarlo, en el entendido de que PEP no demorará injustificadamente su
autorización. PEP informará los montos autorizados considerando el Certificado de
Gastos Recuperables y el registro de volúmenes de Hidrocarburos Netos, comunicándolo
también mediante notificación electrónica para que el Contratista presente su factura a
través de la bóveda electrónica o en la ventanilla que se le indique por escrito. PEP
pagará al Contratista las cantidades aprobadas en un plazo no mayor a veinte (20) días
contados a partir de la fecha en que la factura haya sido recibida. PEP efectuará todos los
pagos previstos en este Contrato a través de depósito bancario: (a) en Dólares mediante
transferencia electrónica a la cuenta bancaria registrada fuera del territorio mexicano; o
(b) si la cuenta se encuentra radicada en México, el pago será hecho en moneda nacional,
al tipo de cambio para solventar obligaciones en moneda extranjera publicado por el
Banco de México, el día anterior a la fecha del pago. En caso de que cualquier pago
conforme al Contrato sea pagadero en un día que no sea un Día Hábil, la fecha de pago se
apegará a las políticas de pago que PEP tiene establecidas.

Si en términos de la cláusula 12.9 PEP hubiere realizado pagos en exceso,
se reserva expresamente el derecho de reclamar por el pago en exceso o el pago de lo
indebido que se haya efectuado al Contratista, por lo que se calcularán intereses sobre
las cantidades en exceso y se computarán por días, desde la fecha del pago hasta la fecha
en que se pongan efectivamente las cantidades a disposición de PEP.

16.5 Intereses moratorios. Cualquier Remuneración exigible en
términos de la Cláusula 16.4 vencida y no pagada por PEP devengará intereses exigibles a
la vista, por cada día desde, e incluyendo, la fecha en que dicha obligación de pago
hubiera vencido hasta la fecha efectiva de pago, a la tasa LIBOR más ciento cincuenta

(150) puntos base, previa solicitud del Contratista. LN

CLÁUSULA 17.
Garantías

17.1 Garantía Corporativa. Simultáneamente con la celebración
del Contrato, el Contratista entrega a PEP la Garantía Corporativa debidamente suscrita
por su Garante. La Garantía Corporativa será emitida de acuerdo con el modelo del
Anexo 2, con la cobertura y en los términos, montos y duracióntestipul; de en dicho
Anexo 2. :

45

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

17.2 Garantías de Cumplimiento.
(a) Para garantizar el debido, adecuado y pleno cumplimiento por

parte del Contratista de todas sus obligaciones conforme al Contrato, el Contratista
entrega a PEP, simultáneamente a la firma del Contrato, una fianza emitida o confirmada
a favor de PEP por una empresa afianzadora autorizada para operar en México, por un
monto de Treinta y tres millones trescientos mil Dólares (USD$ 33'300,000.00) de
acuerdo con la forma y contenido del modelo que se adjunta en el Anexo 13, la cual
deberá estar vigente por la duración del Periodo de Evaluación.

(b) - Para garantizar el debido, adecuado y pleno cumplimiento por
parte del Contratista de todas sus obligaciones conforme al Contrato durante el Periodo
de Desarrollo, el Contratista deberá entregar a PEP, a más tardar diez (10) días después
de que PEP apruebe cada Programa de Trabajo, (i) una carta de crédito standby emitida o
confirmada, modificada o reemplazada a favor de PEP por un banco autorizado para
operar en México, de acuerdo con la forma y contenido del modelo que se adjunta en el
Anexo 12, que garantice el monto equivalente al cien por ciento (100%) de la Obligación
Mínima de Trabajo correspondiente al año al que se refiera el Programa de Trabajo; o (ii)
una fianza emitida a favor de PEP por una empresa afianzadora autorizada para operar en
México, de acuerdo con la forma y contenido del modelo que se adjunta en el Anexo 13,
que gárantice el monto equivalente al cien por ciento (100%) de la Obligación Mínima de
Trabajo correspondiente al año al que se refiera el Programa de Trabajo. La carta de
crédito standby o fianza, según sea el caso, deberá permanecer vigente durante el año en
el que deba ejecutarse dicho Programa de Trabajo o hasta que sea reemplazada o
modificada de conformidad con esta Cláusula 17.2 para cubrir el Programa de Trabajo del ---=="=-= === -
año siguiente. En el caso de terminación del Contrato por cualquier causa, la carta de
crédito standby o fianza, según sea el caso, deberá permanecer vigente durante los doce
(12) meses siguientes a la fecha del finiquito.

17.3 Reducción del monto. A solicitud del Contratista, pero en no
más tres ocasiones en un año, se podrá reducir el monto de cada Garantía de
Cumplimiento en proporción al cumplimiento efectivo de las obligaciones que se

garantizan. ==>

17.4 Reconocimiento y acuerdo del Contratista. El Contratista

manifiesta:

(a) En caso de que existan créditos a su favor contra PEP, su
voluntad expresa de renunciar al derecho a compensar que le concede la legislación
sustantiva civil aplicable, por lo que otorga su consentimiento expreso para que en el

supuesto de incumplimiento de las obligaciones que deriven del Contratd, se hagan
efectivas las Garantías. IS
,
46

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

(b) En el supuesto de incumplimiento de las obligaciones que
deriven del Contrato, reconoce que se harán efectivas, parcial o totalmente, las
Garantías.

(c) Que reconoce que las Garantías de Cumplimiento serán
pagadas ante el incumplimiento de las obligaciones contractuales, con entera
desvinculación de cualquier circunstancia que pudiera generar una excepción de pago,
incluyendo excepciones conexas para desvirtuar la legitimidad de la gestión de cobro.

17.5 Causas de ejecución. PEP tendrá el derecho de hacer
efectivas las Garantías de Cumplimiento y la Garantía Corporativa para cubrir cualquier
incumplimiento de las obligaciones del Contratista en virtud del Contrato, quedando
expresamente pactado que no existe prelación alguna para la ejecución de las Garantías.
Además de cubrir los incumplimientos, PEP podrá hacer efectivas las Garantías de
Cumplimiento y la Garantía Corporativa para cobrar (i) daños y Perjuicios; (ii) reembolsos
de sumas pagadas por PEP en exceso, así como cualquier otra obligación de pago o
cantidad debida por el Contratista a PEP por cualquier concepto en relación con el
Contrato; y (iii) indemnizaciones debidas por el Contratista a PEP de conformidad con el
Contrato.

CLÁUSULA 18.
Abandono

18.1 Requerimientos del programa. El Contratista estará

” obligado"a llevar a cabo todas las operaciones relacionadas con el 'Abándónio én él"Área

Contractual. El Plan de Desarrollo, así como cada Programa de Trabajo y Presupuesto
presentado para la aprobación de PEP deberán contener un capítulo relacionado con el
Abandono. Dicho capítulo deberá contemplar todas las actividades necesarias para el
taponamiento de Pozos, limpieza, retorno a su estado natural, desmantelamiento de
instalaciones, desinstalación de maquinaria y equipo, y entrega ordenada y libre de
escombros y desperdicios del Área Contractual, todo lo cual deberá realizarse al final de
la vida útil de tales Pozos, instalaciones, Materiales y equipos y conforme a la Experiencia
y Prácticas Prudentes de la Industria y a las Leyes Aplicables.

18.2 Comunicación de Abandono. Antes de taponar o desinstalar
algún Pozo, instalaciones o Material, el Contratista deberá comunicarlo a PEP con cuando
menos treinta (30) días de anticipación, salvo que dicha actividad esté ya prevista en un
Programa de Trabajo aprobado por PEP.

18.3 Abandono después del Periodo de Evaluación. Si, conforme
al Contrato, el Contratista no entrega la Comunicación de Continuación, el Contratista

estará obligado a realizar, a su sola costa, las operaciones de Abandono en el Área .
Contractual conforme a las instrucciones de PEP.

47

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.
O
0 18,4 Responsabilidad por Gastos. El Contratista será plenamente
responsable por todos los Gastos de Abandono, en el entendido de que los Gastos de
Abandono serán cubiertos por la Cuenta de Abandono.

18.5 Cuenta de Abandono. Si el Contratista entrega la
Comunicación de Continuación, el Contratista deberá abrir una cuenta de depósito en
garantía que devengará intereses según los términos que sean acordados por las Partes
en el Grupo Directivo, la cual estará bajo el control conjunto de PEP y el Contratista, en
un banco de buena reputación internacional que será acordado por el Contratista y PEP
(la “Cuenta de Abandono”). Las Partes acuerdan que el objeto de la Cuenta de Abandono
es crear una reserva para fondear las operaciones de Abandono en el Área Contractual.
Excepto por lo previsto en el Anexo 3, las Partes no podrán hacer uso de los fondos de la
Cuenta de Abandono para cualquier otro propósito que no sea llevar a cabo las
operaciones de Abandono en el Área Contractual, ni tendrán derecho a dar en garantía,
ceder o disponer de cualquier otra forma de la Cuenta de Abandono.

18.6 Fondeo de la Cuenta de Abandono. El Contratista deberá

depositar en la Cuenta de Abandono una cantidad que será determinada conforme al

Anexo 15, con base en estudios técnicos realizados por las Partes y considerando una

estimación de la relación entre los costos de Abandono y los pagos de PEP al Contratista

O de conformidad con el Contrato; dicha estimación podrá ser revisada anualmente y será
considerada en la elaboración del siguiente Presupuesto. Los depósitos realizados por el

Contratista a la Cuenta de Abandono serán considerados como Gastos Elegibles. El
Contratista transferirá a PEP, a la terminación del Contrato por cualquier causa, el saldo

remanente en la Cuenta de Abandono. nr o A
18.7 Fondos insuficientes. La responsabilidad del Contratista de

cumplir, a su sola costa, con los trabajos de Abandono es independiente de que existan o
no fondos suficientes en la Cuenta de Abandono; tal responsabilidad se extenderá por

diez (10) años posteriores a la terminación del Contrato por cualquier causa.
18.8 Sustitución por PEP. Antes de la terminación del Contrato

por cualquier motivo, PEP podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abandono específicas con respecto a determinadas instalaciones
(incluyendo Pozos). En dicho caso, el Contratista deberá transferir a PEP las instalaciones
en buen estado de funcionamiento, así como entregar a PEP cualquier saldo remanente
en la Cuenta de Abandono y a partir de ese momento el Contratista será" considerado
relevado de cualquier futura obligación en relación con el Abandono de dichas
instalaciones.

48

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

CLÁUSULA 19.

Responsabilidad laboral, Subcontratistas, grado de integración nacional,
capacitación, desarrollo sustentable e importaciones

19.1 Responsabilidad laboral del Contratista. El Contratista tendrá
responsabilidad exclusiva e independiente de su propio personal, y será el único

responsable por el cumplimiento de las obligaciones laborales o patronales que -

provengan o emanen de las Leyes Aplicables. No existirá relación laboral entre PEP y el
personal del Contratista.

19.2 Responsabilidad laboral de PEP. PEP será responsable ante su
personal, perteneciente o no al Sindicato de Trabajadores Petroleros de la República
Mexicana, del cumplimiento de sus obligaciones laborales o patronales que provengan o
emanen de las Leyes Aplicables, de los contratos individuales o del Contrato Colectivo de
Trabajo vigente celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la República
Mexicana.

19.3 Personal del Sindicato de Trabajadores Petroleros de la República

Mexicana. El personal de operación y mantenimiento sindicalizado que se encuentre
adscrito al Área Contractual a la fecha de firma del Contrato, continuará laborando en la
misma. La responsabilidad laboral respecto de dicho personal seguirá siendo de PEP,
quien, con base en el correspondiente Programa de Trabajo, deberá coordinar las
actividades que en el Área Contractual realice su personal.

PEP será el único responsable de responder ante el Sindicato de
Trabajadores Petroleros de la República Mexicana. Asimismo, PEP será el único
responsable de responder en contra de cualquier acción, reclamo, juicio, pérdida, daños,
perjuicios, procedimientos, impuestos y gastos relacionados con, u ocasionados por su
personal sindicalizado, y mantendrá al contratista libre de cualquier responsabilidad
derivada de cualquier reclamación que surja en relación con dicho personal o sindicato

19.4 Capacitación a personal de PEP. El Contratista conviene, con base
en la presente Cláusula que, en relación con los Servicios, capacitará a personal de PEP,
incluyendo personal sindicalizado, para su aprovechamiento en las labores que
desempeñe en PEP. Durante la vigencia del Contrato, como parte de cada Programa de
Trabajo, el Contratista presentará a PEP, para su aprobación, el programa anual de
capacitación del personal de PEP aplicable durante el siguiente año. El presupuesto anual
designado para estos programas de capacitación no deberá ser menor de uno por ciento
(1%) del Presupuesto total incurrido por el Contratista para la realización de los Servicios
durante el año de que se trate. Los Gastos incurridos por el Contratista en relación con
dichos programas de capacitación serán considerados Gastos Elegibles. El programa de
capacitación podrá referirse a entrenamiento, educación formal o comisioneg de trabajo

7

=3

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

al personal de PEP, transferencia de tecnología, e investigación y desarrollo conjunto, y
podrá incluir temas de tecnología de punta, así como la planeación y gerenciamiento de
proyectos, entre otros. El programa de capacitación deberá incluir un capítulo referente
a la capacitación de personal del Sindicato de Trabajadores Petroleros de la República
Mexicana.

Cuando la capacitación resulte un nuevo proceso, producto, actividad, modelo o servicio,
se estará a lo dispuesto en la Cláusula 29.2.

19.5 Subcontratistas. El Contratista tiene el derecho de utilizar
Subcontratistas para la realización de cualquier tipo de actividades; queda entendido que
el Contratista no podrá subcontratar la dirección y control de las actividades. El
Contratista será responsable de que los Subcontratistas cumplan, en la ejecución de sus
actividades, con las estipulaciones aplicables del Contrato y con las Leyes Aplicables. No
obstante cualquier subcontratación, el Contratista continuará siendo responsable frente
a PEP, en todo momento, del cumplimiento de las obligaciones que adquiera ante PEP
por el Contrato; por lo tanto, el Contratista se obliga a dejar libre y a salvo a PEP de
cualquier demanda o reclamación de cualquier tipo, incluyendo las de carácter laboral,
que pudieran presentar los Subcontratistas por la ejecución de actividades relacionadas
con el Contrato. Para la subcontratación de Servicios por montos superiores a diez
millones de Dólares (USD$10'000,000.00), el Contratista deberá emplear los
procedimientos definidos en el Anexo 16. Y

19.6 Transferencia _de tecnología, investigación y desarrollo. El

Contratista conviene, con base en la presente cláusula que, en relación con los Servicios,
promoverá la investigación y desarrollo tecnológico y le transferirá a personal de PEP
tecnología para su aprovechamiento en las labores que desempeñe en PEP. Durante la
vigencia del Contrato, como parte de cada Programa de Trabajo, el Contratista
presentará a PEP, para su aprobación, un capítulo relativo a transferencia de tecnología,
incluyendo tecnología de punta, investigación y desarrollo tecnológico, así como informes
regulares en estas materias. En todo momento, el personal técnico del Contratista

fomentará la investigación y desarrollo tecnológico y la transferencia de tecnología de ==>

punta a personal de PEP, y PEP podrá aprovechar cualquier conocimiento adquirido por
su personal en cualquier otro proyecto.

Cuando derivado de la transferencia de tecnología resulte un nuevo proceso, producto,
actividad, modelo o servicio, se estará a lo dispuesto en la Cláusula 29.2.

19.7 Grado de integración nacional. El Contratista dará preferencia a
los bienes y servicios producidos en México. El grado de integración nacional se calculará
con base en el valor agregado nacional incorporado o creado en México. El Contratista
deberá cumplir con un porcentaje mínimo del cuarenta por ciento (40%), el cual se
calculará y programará de acuerdo con lo establecido en el Anexo 17.

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

19.8 Desarrollo sustentable. El Contratista implementará un programa
de apoyo a la comunidad y al medio ambiente que deberá contribuir al desarrollo
humano y a la sustentabilidad ambiental que beneficie a las comunidades ubicadas o
cercanas al Área Contractual. Dicho programa deberá elaborarse con base en las mejores
prácticas en materia de desarrollo sustentable y responsabilidad social corporativa. El
programa de apoyo a la comunidad y al medio ambiente de cada año deberá tener un
valor mínimo equivalente a uno por ciento (1%) del Presupuesto correspondiente al año
de que se trate. Los Gastos incurridos por el Contratista en relación con dichos programas
de apoyo a la comunidad y al medio ambiente serán considerados Gastos Elegibles. Los
programas serán presentados al Grupo Directivo para su revisión como parte de los
Programas de Trabajo.

. 19.9 Importaciones. El Contratista deberá realizar todos los trámites de
aplicación general necesarios para la importación de Materiales.

CLÁUSULA 20.
Seguros

20.1 Estipulación general. Las obligaciones, responsabilidades y riesgos
del Contratista conforme al Contrato son independientes de la contratación de los
seguros a que se hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrá
reducirse en perjuicio de PEP o de terceros como consecuencia de la falta de contratación
O la falta de cobertura suficiente de los mencionados seguros.

20.2 Cobertura de seguro. Con el objeto de cubrir los riesgos
inherentes a la realización de los Servicios, el Contratista deberá obtener y mantener en
pleno vigor y efecto las pólizas de seguros que, conforme a las obligaciones adquiridas
bajo este Contrato, estime necesarias, las que la Experiencia y Prácticas Prudentes de la
Industria requieran o aconsejen, así como aquellas que las Leyes Aplicables le impongan.
Asimismo, será responsabilidad del Contratista la definición, en las pólizas
correspondientes, de los términos y condiciones, deducibles, límites del aseguramiento y
exclusiones. Queda entendido que el Contratista deberá considerar que la aseguradora
tenga la estabilidad financiera necesaria para cubrir los gastos en caso de ser necesario.

CLÁUSULA 21.
Caso Fortuito o Fuerza Mayor; suspensión y terminación anticipada

21.1 Caso Fortuito_o Fuerza Mayor. Ninguna de las Partes
responderá por el incumplimiento, suspensión o retraso en la ejecución de las
obligaciones del Contrato si dicho incumplimiento, suspensión o retraso ha"sido causado

por Caso Fortuito o Fuerza Mayor. Salvo por lo previsto en_el Con; fato, las Partes
NX 51 NN

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

deberán continuar con el cumplimiento de sus obligaciones tan pronto como el Caso
Fortuito o Fuerza Mayor cese. La Parte que alegue Caso Fortuito o Fuerza Mayor deberá
utilizar sus mejores esfuerzos para subsanar, mitigar o corregir los efectos del Caso
Fortuito o Fuerza Mayor. Para los efectos de este Contrato, Caso Fortuito o Fuerza Mayor
significa cualquier acontecimiento, acto o evento fuera del control de, o imprevisible por,
la Parte obligada a cumplir con la obligación correspondiente o que, en caso de que sea
previsible, sea inevitable por dicha Parte cuando hubiera tomado precauciones
tendientes a evitar dicho acontecimiento, acto o evento, que imposibilita el
cumplimiento de alguna o todas las obligaciones derivadas del Contrato, en forma
temporal o definitiva, siempre y cuando la Parte que invoca el Caso Fortuito o Fuerza
Mayor (i) pruebe la existencia de tal acontecimiento, acto o evento y la relación de causa
y efecto entre el mismo y la obligación u obligaciones incumplidas; y (ii) no haya dado
causa o contribuido materialmente a él, o aceptado expresamente su responsabilidad.
Sujeto a la satisfacción de las condiciones estipuladas en los subincisos (i) y (ii) anteriores,
Caso Fortuito o Fuerza Mayor incluirá los siguientes actos o eventos: (a) fenómenos de la
naturaleza tales como tormentas, huracanes, inundaciones, terremotos; (b) incendios
(cuando no se haya dado causa o contribuido a ello); (c) guerras (declaradas o no), actos
de terrorismo, disturbios civiles, motines, insurrecciones, actos delictivos de terceros y
sabotajes; (d) cuarentenas y epidemias; (e) desastres de transportación, ya sean
marítimos, ferroviarios, aéreos o terrestres; (f) huelgas, disturbios laborales u otras
disputas laborales en México que no sean motivadas por el incumplimiento de algún
contrato laboral por parte de la Parte en retraso o incumplimiento o auspiciada por ésta;
(8) actos de una autoridad gubernamental que no hayan sido inducidos voluntariamente
o promovidos por la Parte que invoca, ni sobrevengan como consecuencia de algún
incumplimiento de sus obligaciones derivadas de este Contrato, incluyendo cualquier
cambio en las Leyes Aplicables; y (h) la imposibilidad para alguna de las Partes de obtener
a tiempo y de conformidad con las Leyes Aplicables, a pesar de sus mejores esfuerzos y
de haber realizado todos los pasos bajo su control, cualquier permiso o licencia bajo su
responsabilidad de acuerdo a lo establecido en este Contrato, de cualquier autoridad
gubernamental, ¡necesaria para permitirle a la Parte en retraso o incumplimiento cumplir

/

con sus obligaciones de conformidad con el Contrato. ==>

Adicionalmente, el Contratista podrá invocar como supuestos de Caso
Fortuito o Fuerza Mayor la imposibilidad de tener acceso bajo condiciones razonables a
porciones de terreno que.sean propiedad de terceros, siempre que: (i) hubiere realizado
infructuosamente sus mejores esfuerzos y hubiere realizado todos los pasos bajo su
control y de conformidad con las Leyes Aplicables; (ii) dicha falta de acceso afecte
substancialmente la ejecución de los Servicios o el cumplimiento de las obligaciones
previstas en el Contrato; y (iii) habiendo comunicado por escrito dicha circunstancia a
PEP, éste haya realizado todos los actos bajo su control y de conformidad cón las Leyes
Aplicables sin poder obtener el instrumento legal necesario para el acceso/en un plazo de
seis (6) meses a partir de la mencionada comunicación. :

4
52

a

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

El Contratista podrá invocar como supuestos de Caso Fortuito o Fuerza
Mayor la imposibilidad de tener acceso bajo condiciones razonables a equipos de
perforación, siempre que: (i) hubiere realizado infructuosamente sus mejores esfuerzos y
hubiere realizado todos los pasos bajo su control; (ii) la falta de dichos equipos afecte
substancialmente la ejecución de los Servicios o el cumplimiento de las obligaciones
previstas en el Contrato; y (iii) la falta de dichos equipos no se derive, exclusivamente, del
precio del equipo.

Queda expresamente convenido que el Contratista no podrá invocar Caso
Fortuito o Fuerza Mayor por cualquiera de los siguientes eventos: (i) dificultad económica
O la falta de fondos para continuar prestando los Servicios; o (ii) retraso en la-entrega de
Materiales, salvo el caso de equipos de perforación, de conformidad con el párrafo
anterior.

Como excepción a lo previsto en esta cláusula 21.1, inciso f), queda
expresamente convenido que PEP no podrá invocar Caso Fortuito o Fuerza Mayor por
huelgas o conflictos laborales con el Sindicato de Trabajadores Petroleros de la República
Mexicana.

21.2 Comunicación. La Parte que alegue Caso Fortuito o Fuerza
Mayor deberá comunicar a la otra Parte, dentro de un término que no excederá de
treinta (30) días, a partir de la fecha en que hubiere tenido conocimiento de: (a) la
presencia del evento de Caso Fortuito o Fuerza Mayor; y (b) el momento en que se
estima que cese el evento de Caso Fortuito o Fuerza Mayor. En caso de que cualquiera
de las Partes no realice la comunicación en el término establecido, perderá su derecho de

invocar el Caso Fortuito o Fuerza Mayor. 7
21.3 Carga de la prueba. La carga de la prueba de Caso Fortuito o

Fuerza Mayor corresponderá a la Parte que invoque dicho Caso Fortuito o Fuerza Mayor.

21.4 Suspensión y prórroga de Programa de Trabajo; prórroga ===>

del plazo del Contrato. Si, como resultado de Caso Fortuito o Fuerza Mayor, el
Contratista no puede cumplir con algún Programa de Trabajo, el Programa de Trabajo
será suspendido y prorrogado por un plazo que no exceda el periodo de dicho Caso
Fortuito o Fuerza Mayor y sólo en la medida en que el Programa de Trabajo sea
efectivamente afectado; la suspensión y prórroga se otorgarán en forma automática
siempre que se hubiera.cumplido con la comunicación en términos de la Cláusula 21.2. El
Contratista también deberá comunicar a PEP tan pronto como el Caso Fortuito o Fuerza
Mayor cese. La suspensión y prórroga de un Programa de Trabajo por Caso Fortuito o
Fuerza Mayor prorrogará el plazo del Contrato.

21.5 Obligaciones_no afectadas por Caso Fortuito o Fuerza
Mayor. Nada de lo establecido en esta cláusula liberará a las Partes de las bligaciones

Xos

Nx

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

que por su naturaleza no sean afectadas por el Caso Fortuito o Fuerza Mayor. En caso de
sobrevenir cualquier evento de Caso Fortuito o Fuerza Mayor que suspenda el
cumplimiento de cualquier obligación de las Partes conforme este Contrato, no
suspenderá el cumplimiento del resto de las obligaciones y compromisos contractuales
no afectados por el evento de Caso Fortuito o Fuerza Mayor.

21.6 Terminación anticipada por Caso Fortuito o Fuerza Mayor.
En caso de que un evento de Caso Fortuito o Fuerza Mayor afecte la ejecución de una

parte significativa de los Servicios, y dicha ejecución haya sido suspendida por un periodo
continuo de trescientos sesenta y cinco (365) días o más, cualquiera de las Partes tendrá
derecho, ejercitable mediante notificación dada dentro de los treinta (30) días: siguientes
al último día del periodo que corresponda, a solicitar la terminación del Contrato sin
responsabilidad. En todo caso, el periodo de trescientos sesenta y cinco (365) días a que
se refiere este párrafo puede ser ampliado por acuerdo entre las Partes; en caso de
desacuerdo respecto de la terminación del Contrato, cualquiera de las Partes podrá
solicitar la intervención del Experto Independiente. La terminación anticipada por Caso
Fortuito o Fuerza Mayor no dará al Contratista derecho para reclamar pago alguno
distinto a la Remuneración.

21.7 Situaciones de emergencia. En situaciones de Caso Fortuito
o Fuerza Mayor o emergencia que requieran acción inmediata, el Contratista deberá
tomar todas las acciones adecuadas para controlar la situación lo más pronto posible a fin
de preservar la integridad física de las Personas y proteger el medio ambiente, los
Hidrocarburos y los Materiales, e informar inmediatamente a PEP. El Contratista deberá

“sujetar “sus acciones “al plan de respuesta 'a emergencias de PEP.- -El--Contratista- - --

comunicará y consultará prontamente con PEP en relación con las acciones tomadas, en
el entendido de que en caso de que PEP o cualquier autoridad competente no esté
satisfecho con las acciones tomadas por el Contratista o lo considere conveniente a sus
intereses, PEP podrá intervenir directamente y tomar las acciones que considere
convenientes, en cuyo caso, todo gasto en que incurra PEP será reembolsado por el
Contratista a PEP.

CLÁUSULA 22.
Rescisión, terminación y finiquito

22.1 Causas de rescisión por parte de PEP. PEP tendrá derecho a
rescindir administrativamente este Contrato al Contratista, en caso de que ocurra

cualquiera de los siguientes supuestos:

(a) el Contratista incumple con el Programa Mínimo de Evaluación

o con la Obligación Mínima de Trabajo; Y
Xx
5

==

O

principales previstas en la Cláusula 12;

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

(b) en caso de renuncia, el Contratista no acepte hacer los pagos
por los montos no ejecutados en términos de la Cláusula 3.3;

(c) después de emitida la Comunicación de Continuación, el
Contratista modifica unilateralmente los aspectos que deban ser aprobados por PEP del
Plan de Desarrollo o los Programas de Trabajo;

(d) el Contratista incumple con las obligaciones ambientales
conforme a ta Cláusula 14.2 y no indemniza a PEP por tal incumplimiento conforme a la
Cláusula 14.3;

(e) el Contratista proporciona información fraudulenta o niega el
acceso a PEP a la Información del Contrato;

(f) el Contratista no presenta cualquiera de las Garantías de
Cumplimiento o la Garantía Corporativa, o no actualiza su monto conforme al Contrato, o
no las mantiene en vigor conforme al Contrato;

(8) el Contratista o cualquiera de las o Compañías Relacionadas
reporta información falsa relacionada con los Gastos Elegibles o de cualquier otra forma
incumple con cualquier obligación principal contenida en el Anexo 6;

(h) el Contratista o cualquiera de las o Compañías Relacionadas
altera dolosamente las mediciones o los medidores o incumple con sus obligaciones

(i) cualquiera de los Garantes se liquida o de cualquier otra forma
cesa su existencia legal o corporativa, sin que alguna otra Empresa Garante asuma, con
autorización de PEP, sus obligaciones bajo el Contrato;

(1) cualquiera de los Garantes, sin que alguna otra Empresa
Garante asuma, con autorización de PEP, sus obligaciones bajo el Contrato (i) cae en
insolvencia; o (ii) es incapaz de pagar sus deudas al vencimiento de las mismas; o (iii)
solicita o acepta la imposición de un administrador, liquidador o síndico respecto a sus
propiedades o sus ingresos; o (iv) inicia cualquier procedimiento bajo cualquier
legislación para el reajuste o diferimiento de sus obligaciones, de cualquier parte de las
mismas; o (v) solicita la quiebra, concurso mercantil, reorganización, suspensión de
pagos, disolución o liquidación; o (vi) realiza o permite una cesión general o un arreglo
con o para el beneficio de sus acreedores;

(k) ocurren cambios en la organización del Contratista que tengan
como consecuencia que el Contratista no pueda demostrar, a una solicitud que por tal
motivo realice PEP, que mantiene las capacidades financieras requeridas ór las Bases de

Licitación;

5

y

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

0) sucede cualquier acontecimiento que bajo la legislación que sea
aplicable a los Garantes tenga un efecto análogo a los acontecimientos mencionados en
el inciso (j) anterior, sin que alguna otra Empresa Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato;

(m) el Contratista, en caso de ser sociedades extranjeras, o alguno
de los accionistas extranjeros del Contratista invoca la protección de su gobierno en
relación con el Contrato o ejerce algún derecho de inmunidad soberana o inmunidad de
jurisdicción al que pudiera tener derecho;

(n) cualquiera de las declaraciones del Contratista hechas en la
fecha de firma del Contrato demuestra ser fraudulenta en cualquier aspecto;

(o) el Contratista o cualquiera de las Compañías Relacionadas
incumple con las obligaciones relativas a la cesión, separación, disminución de
participación o sufre un cambio de control, se separa de sus actividades, sin el
consentimiento de PEP, en contravención a lo previsto en la Cláusula 23, o

(p) el Contratista, o Compañías Relacionadas es responsable de
negligencia inexcusable que resulte en detrimento significativo a PEP, o de dolo en la
ejecución de los Servicios, o no asume sus obligaciones de indemnización en términos de
la cláusula 24.

22.2 Periodo de cura. En caso de que el Contratista incumpla sus
obligaciones bajo el Contrato y se encuentre en los supuestos que se indican en la
Cláusula 22.1, previo a la determinación de la rescisión, PEP podrá otorgar al Contratista
un periodo de ciento ochenta (180) días para subsanar dicho incumplimiento, sin
perjuicio de hacer efectivas, al término de dicho periodo, las Garantías que en su caso se .
hubieren otorgado. Dicho periodo podrá ser prorrogado previa determinación de PEP. A?

22.3 Procedimiento de rescisión. Si al concluir el periodo de cura
el Contratista no hubiere subsanado el incumplimiento, PEP iniciará la rescisión conforme
a lo siguiente: (i) notificará el inicio del procedimiento de rescisión al Contratista para que —=
éste, dentro de los veinte (20) Días Hábiles siguientes a tal notificación, manifieste lo que
a su derecho convenga y aporte las pruebas que juzgue pertinentes; y (ii) al término del
plazo señalado en el inciso (i) o a la recepción de los argumentos y pruebas, PEP contará
con veinte (20) Días Hábiles para resolver, de manera fundada y motivada, la rescisión
con efectos inmediatos y sin necesidad de declaración judicial o arbitral. Una vez iniciada
la rescisión, PEP se abstendrá de cubrir los importes resultantes de Servicios no
liquidados hasta que se otorgue el finiquito correspondiente y, en caso necesario,
procederá a hacer efectivas las Garantías.

22.4 Efectos de la rescisión. En caso de que PEP ejerza su
derecho a rescindir este Contrato de conformidad,con la Cláusula 22.3, el Contratista

xo NY

C

y)

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

deberá pagar a PEP, los daños directos y Perjuicios que PEP compruebe como resultado
del incumplimiento que dé lugar a la rescisión, en el entendido de que dichos daños
podrán ser cobrados por PEP de las cantidades adeudadas al Contratista que resulten del
finiquito, de las Garantías de Cumplimiento, y sin perjuicio de cualquier otro recurso legal
que PEP pudiera tener conforme al Contrato o las Leyes Aplicables. Al operar la rescisión,
las Partes procederán al pago que les corresponda, elaborando un finiquito y se
procederá a la terminación del Contrato, sin responsabilidad adicional alguna de PEP
frente al Contratista. Como consecuencia de la rescisión, operará en forma inmediata la
reducción de área considerada en la Cláusula 8.1(c), y PEP tomará control
inmediatamente de las instalaciones en el área.

22.5 Obligaciones subsistentes. En todo caso de terminación del
Contrato por cualquier razón, el Contratista deberá cumplir con todas las obligaciones
estipuladas en el Contrato que resulten aplicables, incluyendo las relacionadas con el
Abandono e indemnización y pagos por renuncia. El monto asociado a cualquier
incumplimiento será estimado y podrá ser cobrado mediante la Garantía de
Cumplimiento o la Garantía Corporativa.

22.6 Derecho de rescisión por parte del Contratista. — El
Contratista podrá solicitar la rescisión del Contrato en caso de que PEP incumpla con sus

obligaciones de (i) pago al Contratista, (ii) poner el Área Contractual a disposición del
Contratista, o (iii) contar con los permisos, licencias o autorizaciones a su cargo. El
Contratista también podrá solicitar la rescisión del Contrato en caso de que el
incumplimiento de PEP no pueda ser subsanado. En cualquiera de los supuestos
señalados, el Contratista notificará a PEP para que subsane el incumplimiento de-que:se---- ---- -
trate dentro de los siguientes sesenta (60) días. Invariablemente, la rescisión por parte

del Contratista requerirá de declaración de autoridad competente. +

22.7 Transición a PEP. En caso de la terminación del Contrato por
cualquier razón, el Contratista cesará todos los Servicios, excepto aquellos que sean
necesarios para el Abandono, para preservar y proteger las instalaciones relacionadas
con los Servicios ya en proceso o terminados, o para proteger los Materiales que se ==
encuentren dentro del Área Contractual o en tránsito hacia la misma. El Contratista
deberá entregar a PEP el Área Contractual, así como todos los Materiales utilizados en los
Servicios. Las Partes llevarán a cabo la transición del Área Contractual, del Contratista a
PEP, la cual tendrá una duración de un (1) mes. Durante la transición, las Partes llevarán
a cabo las actividades que consideren necesarias para que PEP asuma la responsabilidad
de las actividades y tome control de las instalaciones en el área. Las Partes levantarán un
acta en la que se señalen las incidencias relacionadas con la transición a PEP.

El Contratista será responsable ante PEP por las responsabilidades ambientales
existentes en el Área Contractual, según sean determinadas por las Partes durante la
transición a que se refiere esta cláusula y con base en un estudio ambiental final. Con

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

base en las conclusiones del estudio ambiental final, el Contratista tendrá las obligaciones
a que se refieren las Cláusulas 14.2, 14.3 y 24.1. El estudio será realizado por terceros y
su costo se considerará como Gasto Elegible.

El Contratista será responsable ante PEP por las responsabilidades respecto de derechos
de propiedad, sembradíos, cosechas, pesca, descubrimientos arqueológicos y otros
derechos vinculados a la protección social, según sean determinadas por las Partes
durante la transición a que se refiere esta Cláusula y con base en un estudio final que
será elaborado por terceros y cuyo costo se considerará como Gasto Elegible. . El
contratista tendrá, en su caso, las obligaciones a que se refiere la cláusula 24.1.

22.8 Derecho de PEP de terminación anticipada. PEP podrá dar

por terminado anticipadamente el Contrato: (i) por Caso Fortuito o Fuerza Mayor, de

conformidad con la Cláusula 21.1; (ii) por no poder determinar la temporalidad de la

suspensión, de conformidad con la Cláusula 21.6; (iii) cuando existan causas que impidan
la ejecución del Contrato, de conformidad con la Cláusula 6.3; y (iv) cuando no resulte
rentable o conveniente de conformidad con el modelo económico, entendiéndose que el
único caso en el que PEP podrá invocar la terminación anticipada conforme a este inciso,
será cuando, de conformidad con el Anexo 3, el FED sea igual a cero por doce meses
consecutivos después de haber sido obtenida la primera producción incremental.

Lo anterior, sin perjuicio de los casos previstos en las Cláusulas 6.7 y 7.2.

- Queda -entendido-que -el ejercicio-de-la-terminación. anticipada no. dará.--al-Contratista.

derecho alguno.

22.9 Finiquito. Al terminar el Contrato por rescisión o por
terminación anticipada, las Partes deberán suscribir un finiquito en el cual se harán
constar los ajustes, revisiones, modificaciones y reconocimientos a que haya lugar, y los
saldos a favor y en contra, así como los acuerdos, ajustes o transacciones que se pacten
para finalizar las controversias que se hayan presentado durante la vigencia del mismo.
Dicho finiquito deberá formalizarse en un plazo de un (1) año, mismo que podrá ser
prorrogado hasta por un periodo igual.

Para los efectos señalados en el párrafo anterior, el Contratista deberá, a
solicitud de PEP, ampliar la vigencia de las Garantías a fin de avalar las obligaciones que
deba cumplir con posterioridad a la terminación del Contrato.

En caso de que el Contratista no comparezca al finiquito, PEP procederá a
realizarlo de manera unilateral y, en su caso, consignará el pago ante-la autoridad

jurisdiccional que corresponda.
Xo

?

===

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Las Partes también suscribirán un finiquito, en los términos de esta
Cláusula 22.9, por terminación del Contrato, por el vencimiento natural de plazo o por la
extinción de los efectos en términos de las Cláusulas 3.3, 6.3, 6.7, 7.2, 7.8, 8.1 y 9.3.

CLÁUSULA 23.
Cesión y cambio de control

23.1 Cesión. El Contratista no podrán ceder, gravar o transferir,
total o parcialmente, este Contrato o sus derechos u obligaciones derivadas del mismo,
incluyendo los derechos de cobro, sin el consentimiento previo y por escrito de PEP, en el
entendido de que PEP podrá negar su consentimiento si el cesionario no cuenta con las
capacidades técnicas o financieras para el cumplimiento de sus obligaciones conforme al
Contrato.

PEP no podrá negar ni demorar injustificadamente: (i) la cesión de
derechos de cobro; (ii) la cesión entre Compañías Relacionadas.

PEP podrá ceder o en cualquier otra forma transferir, en todo o en parte, el
Contrato a cualquiera de sus Compañías Relacionadas.

Los actos a que se refiere esta cláusula no requerirán formalizarse
mediante convenio de acuerdo a lo estipulado en la cláusula 27, salvo el caso de que se
trate de una cesión o transferencia total de este Contrato.

e 2342 >> - Separación. -- ------- - a . o Y

(Para efectos de este contrato esta cláusula no aplica, ya que Schlumberger de México,
S.A. de C.V., no presentó propuesta consorcial).

23.3 Cambio de control. El Contratista se asegurará de no sufrir,
directa o indirectamente, un cambio de control durante la vigencia del Contrato sin el
consentimiento previo de PEP; queda entendido que aun cuando el cambio de controlno _==3
pudiera ser evitado por el Contratista, PEP podrá rescindir el Contrato conforme a la
Cláusula 22.1(n), si dicho cambio de control se da sin el consentimiento previo de PEP.
Para efectos de lo anterior, “control” del Contratista significa el poder para dirigir o
cambiar, directa o indirectamente, la gestión o políticas de administración del
Contratista, bien sea mediante la tenencia de acciones o de otros valores con derecho de
voto o através de cualquier otro medio.

Lo previsto en esta Cláusula 23.3 será aplicable al Contratista con
independencia de la forma en que esté organizado, ya sea a través dé la constitución de

y
Xss

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Personas morales, de consorcios, contratos o asociaciones sin personalidad jurídica
propia.

CLÁUSULA 24.
Indemnización

24.1 Indemnización. El Contratista indemnizará a PEP y a sus
Compañías Relacionadas, así como a sus empleados, representantes, asesores,
directores, sucesores o cesionarios —y dicha obligación sobrevivirá la terminación del
Contrato por cualquier motivo durante los plazos y términos previsto en el Contrato y las
Leyes Aplicables— en contra de cualquiera y toda acción, reclamo, juicio, demanda,
pérdida, costos, daños, Perjuicios, procedimientos, impuestos y gastos, incluyendo
honorarios comercialmente razonables y debidamente documentados de abogados y
costas de juicio, que surjan de o se relacionen con cualquiera de los siguientes supuestos:

(a) cualquier daño o lesión —incluyendo. muerte— causada por el
Contratista, sus Compañías Relacionadas o cualquiera de sus Subcontratistas (incluyendo
a sus representantes, oficiales, directores, empleados, sucesores o cesionarios) a
cualquier Persona, incluyendo, sin limitación alguna, a PEP y a Personas relacionadas con
PEP, o a la propiedad de cualquiera de dichas Personas, que surja como consecuencia de
la prestación de los Servicios;

(b) cualquier daño o lesión —incluyendo muerte— causada por el
Contratista, sus Compañías Relacionadas o cualquiera de sus Subcontratistas (incluyendo
a sus representantes, oficiales, directores, “empleados, sucesores o cesionarios) que
sufran los empleados, representantes, invitados o permisionarios del Contratista, de sus
Compañías Relacionadas o de cualquier Subcontratista, o a la propiedad de dichas
Personas, en el caso de que.PEP hubiere tenido que pagar indemnización por cualquier
causa alguno de estos;

(c) cualquier daño o Perjuicio causada por el Contratista por
alteración nociva a los Hidrocarburos, o cualquier daño o lesión causado a los recursos
naturales y medio ambiente (incluyendo pero no limitado a, daño o destrucción de los
recursos marinos, vida silvestre, recursos madereros, estuarios, arroyos, océanos, tierra o
aire), o cualesquiera daños y Perjuicios, derivado del manejo de sustancias, fluidos,
combustibles, lubricantes que se empleen o estén en su posesión o bajo control del
Contratista para la prestación de los Servicios;

(d) cualquier daño o Perjuicio causado por el Contratista como
consecuencia de su actuar ilícito de conformidad con lo estipulado en la-cláusula 14.3 del

Contrato;

60

YA

==

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

(e) cualquier daño o Perjuicio causado con motivo de alguna
violación del Contratista, sus Compañías Relacionadas o cualquier Subcontratista a
cualquier derecho de propiedad intelectual o a cualquier compromiso de
confidencialidad;

(f) cualquier violación de cualquier Compañía Relacionada a
las renuncias previstas en las Cláusulas 25.5 y 25.6;

(8) cualquier omisión por parte del Contratista, sus Compañías
Relacionadas o cualquier Subcontratista de cumplir con cualquiera de las Leyes
Aplicables;

(h) cualquier reclamo de cualquier empleado del Contratista, sus
Compañías Relacionadas o de cualquier Subcontratista con base en leyes en materia
laboral o de seguridad social, en el caso de que PEP hubiere tenido que pagar
indemnización en estas materias; y

(i) cualquier reclamo, multa o cantidad exigida a PEP por cualquier
autoridad, y que derive del incumplimiento de las obligaciones del Contratista.

Queda expresamente convenido que en ningún caso, ninguna de las Partes
será responsable por daños y perjuicios indirectos, consecuenciales, lucro cesante o
pérdida de oportunidad de negocio.

24.2 Causas de ejecución. PEP tendrá el derecho de hacer
efectivas las Garantías Corporativas en caso de que se actualicen cualquiera de los
supuestos señalados en la Cláusula 24.1 y de conformidad con el modelo que contiene el
Anexo 2, quedando expresamente pactado que no existe prelación alguna para la
ejecución de las Garantías Corporativas frente a la Garantía de Cumplimiento.

CLÁUSULA 25. ?
Ley Aplicable y solución de controversias
===

25.1 Ley Aplicable. El Contrato se regirá e interpretará de
acuerdo con las Leyes de México. En todo momento durante la vigencia del Contrato, el
Contratista dará cumplimiento a lo establecido en las Leyes Aplicables en la conducción y
ejecución de los Servicios.

25.2 Consultas directas. Las Partes acuerdan, que en el evento
de que surja cualquier controversia, tratarán de resolverla a través de un mecanismo de
consultas directas, con el objeto de intentar un acuerdo negociado entre las Partes. Esta
etapa de consultas directas iniciará con una comunicación glirigida por cualquiera de las

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Partes a la otra, en el entendido de que cualquiera de las Partes podrá dar por terminada
esta etapa en cualquier momento.

25.3 Experto Independiente. En caso de que las Partes no lleguen a un
acuerdo respecto de sus diferencias en materias técnicas, operacionales o relacionadas
con cuestiones de contabilidad, impuestos y cálculo de pagos exigibles conforme al
Contrato, las Partes podrán acordar sujetarse a las decisiones de un experto
independiente (el “Experto Independiente”). El Experto Independiente deberá actuar
como experto y no como árbitro. La Parte que desee someter una cuestión a la decisión
del Experto Independiente propondrá a la otra Parte tres candidatos de la lista definida
por las Partes durante los primeros tres (3) meses posteriores a la Fecha Efectiva, para
que, de aceptar el procedimiento, elija de entre ellos al Experto Independiente dentro de
un plazo. de veinte (20) días. Cada Parte pagará sus propios costos en relación con este
procedimiento y los honorarios del Experto Independiente deberán ser cubiertos por PEP
y el Contratista en partes iguales. Dentro de los treinta (30) días siguientes a que se haya
designado al Experto Independiente conforme a lo previsto en esta Cláusula 25,3, cada
Parte proporcionará a éste la información que posea en relación con el asunto en
controversia. El Experto Independiente podrá convenir una o más reuniones, con una o
ambas Partes, para establecer los puntos específicos en controversia y podrá requerir la
información complementaria que resulte necesaria. El Experto Independiente deberá
emitir su determinación dentro de los treinta (30) días siguientes a la conclusión del
procedimiento, el cual no podrá exceder de noventa (90) días desde su fecha de inicio, a
menos que las Partes acuerden lo contrario. Las Partes deberán, ocasionalmente,
actualizarla lista a que se refiere esta cláusula, para asegurarse de que en todo momento
haya un número suficiente de expertos calificados en cada categoría de controversias
cubierta por esta Cláusula 25.3, en la inteligencia de que ninguna Parte podrá nominar un
experto que sea Compañía Relacionada o que de alguna forma esté afiliado con dicha
Parte.

25.4 Arbitraje. Cualquier disputa o demanda que surja en
relación con el Contrato que no haya podido ser superada por ninguno de los otros
mecanismos de solución de controversias previstos en el Contrato, incluyendo cuestiones
legales relacionadas con la designación del Experto Independiente o con las decisiones
que éste emita, deberá ser resuelta exclusivamente mediante arbitraje de acuerdo con el
Reglamento de Arbitraje de la Cámara de Comercio Internacional. La ley aplicable al
fondo será la estipulada en la Cláusula 25.1. El tribunal arbitral se integrará por tres
miembros: uno nombrado por PEP, otro nombrado por el Contratista, y el tercero —
quien será el presidente— nombrado de conformidad con el Reglamento de la Cámara de
Comercio Internacional. El arbitraje se conducirá en español. El procedimiento arbitral
tendrá como sede la Ciudad de México, D.F. -

NS

62

7

==

O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

25.5 Renuncia a Embargos Previos al Laudo. Por medio del
presente Contrato, las Partes —en nombre propio y de sus Compañías Relacionadas—
renuncian a todos y cualesquiera derechos que tengan o puedan tener de solicitar y
obtener Embargos Previos al Laudo. Se considerará que cualquier Parte que solicite un
Embargo Previo al Laudo ha incumplido este Contrato. En caso de un incumplimiento a
esta Cláusula 25.5, la Parte que no haya incumplido tendrá derecho a que la Parte que
haya incumplido le reembolse todos los costos y gastos en que haya incurrido, incluyendo
honorarios razonables de abogados, sin perjuicio de cualesquiera otros recursos que la
Parte que no haya incumplido tenga derecho a ejercer.

25.6 Renuncia_a vía diplomática. El Contratista renuncia
expresamente, en nombre propio y de todas sus Compañías Relacionadas, a formular
cualquier reclamo por la vía diplomática, bajo pena de perder en favor del Estado
mexicano, y sin que medie declaración judicial o arbitral alguna, todos sus derechos
conforme al Contrato.

25.7 Autonomía de las estipulaciones. La invalidez o ilicitud de
una o más de las estipulaciones del Contrato que sea declarada como tal por el tribunal

arbitral, de ninguna manera afectará la validez, legalidad y exigibilidad de las demás
estipulaciones del presente instrumento.

CLÁUSULA 26.
Gobernanza del Contrato

26.1 Esquema de gobernanza y supervisión de actividades. Sin

perjuicio de la obligación del Contratista de garantizar que todos los Servicios se realicen
conforme a lo previsto en el Contrato, los Servicios serán supervisados por el Grupo
Directivo. El Grupo Directivo deberá quedar instaurado dentro de los quince (15) días
siguientes a la Fecha Efectiva, por lo que las Partes deberán designar a sus
representantes durante ese plazo. 7 ”

26.2 Miembros del Grupo Directivo. El Grupo Directivo estará
integrado por dos (2) miembros o suplentes designados por el Contratista, y por dos (2) ===
miembros o suplentes designados por PEP, en el entendido de que cualquiera de las
Partes podrá substituir a sus representantes mediante comunicación por escrito a la otra
con cuando menos treinta (30) días de anticipación. Las resoluciones del Grupo Directivo
se tomarán por unanimidad. Al menos uno de los representantes del Contratista será su
máximo directivo para el Contrato o funcionario equivalente. Uno de los representantes
de PEP presidirá el Grupo Directivo y adoptará los procedimientos necesarios para la
adecuada conducción del Grupo Directivo.

Las resoluciones del Grupo Directivo se tomarán por unanimidad. En los

casos en los que no se logre un acuerdo unánime después de u vá Segunda reunión sobre
1
Xx 63

)

Ma

O)

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

el mismo tema, los miembros del Grupo Directivo deberán invitar a sus deliberaciones, de
mutuo acuerdo, a un quinto miembro, para que vote junto con los demás miembros en
relación con dicho tema. El miembro invitado deberá ser un experto en la materia y en el
tema en discusión. Las resoluciones que adopte el Grupo Directivo respecto de cualquier
tema no deberán impedir o frustrar la posibilidad de que el contratista cumpla con la
Obligación Mínima de Trabajo, siempre que su propuesta para ejecutar los servicios se
apegue a la Experiencia y Prácticas Prudentes de la Industria y a las Leyes Aplicables.

26.3 Facultades. El Grupo Directivo será el foro contractual para
que las Partes estudien y acuerden las decisiones que les correspondan en términos del
Contrato, sin perjuicio de las actividades exclusivas de PEP en términos -de las Leyes
Aplicables. El Grupo Directivo tendrá las siguientes facultades para el gobierno del
Contrato:

(a) promover el cumplimiento oportuno de la Obligación Mínima
de Trabajo que corresponda;

(b) gestionar y dar seguimiento a los Servicios;

(c) revisar y discutir entre sus miembros la información relativa a
los Servicios;

(d) acordar y revisar el Plan de Desarrollo, los Programas de

Trabajo, y los Presupuestos, cualquier modificación a ellos, así como su ejecución. Las
aprobaciones de PEP a que se refieren las Cláusulas 7.1, 7.2, 10.1, 10.4, 11.1 y 11,3 se
podrán discutir por el Grupo Directivo;

(e) revisar programas de unificación, instalaciones conjuntas,
estrategia y sistemas para protección ambiental, programas de desarrollo sustentable y
de capacitación;

(f) revisar y dar seguimiento a los programas de subcontratación
del Contratista;

(8) resolver cualquier asunto o diferencia técnica o administrativa
surgida entre las Partes con motivo de los Servicios o del cumplimiento del Contrato,
incluyendo la revisión de las diferencias durante los periodos en los que el Contrato prevé
que las Partes realizarán un esfuerzo para resolver las controversias sin la intervención de
terceros;

(h) aclarar y opinar sobre el alcance de la Experiencia y Prácticas
Prudentes de la Industria aplicadas a situaciones concretas, pudiendo,-en su caso, recurrir
al apoyo de Expertos Independientes o de instituciones téfnicas nacionales o
internacionales familiarizadas con dichas prácticas; y

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

(i) las demás atribuciones que las Partes acuerden por escrito.

26.4 Reuniones. El Grupo Directivo se reunirá cada vez que lo
solicite cualquiera de sus miembros, y cuando menos dos (2) veces al año. Se requerirá la
asistencia de por lo menos un miembro representante de PEP y uno del Contratista para
que se considere constituido el quórum. Cada una de las Partes se hará cargo de los
gastos que implique mantener a sus respectivos miembros en el Grupo Directivo.
Cualquier miembro del Grupo Directivo podrá solicitar la inclusión de cualquier asunto en
las reuniones.

26.5 “Solicitud de reunión. El miembro del Grupo Directivo que desee
solicitar alguna reunión deberá enviar su solicitud por escrito al presidente del Grupo
Directivo con cuando menos quince (15) días de anticipación o, en casos urgentes, tan
pronto sea posible. Dicha solicitud deberá ir acompañada de (i) una sugerencia de la
fecha, hora y lugar para llevar a cabo la reunión, (ii) una agenda que indique los asuntos a
ser considerados en la reunión, y (iii) la documentación requerida para que el Grupo
Directivo pueda tomar una decisión informada. Una vez recibida la solicitud, el
presidente del Grupo Directivo deberá programar una reunión en una fecha que no
exceda de treinta (30) días después de recibida la solicitud, en el entendido de que en
ú caso de que algún miembro del Grupo Directivo comunique al presidente del Grupo
O Directivo que no podrá asistir a la reunión convocada, el presidente del Grupo Directivo
deberá reprogramar la reunión a la siguiente fecha disponible mutuamente aceptable
para los miembros pero en ningún caso después de los diez (10) días siguientes a la fecha
originalmente programada. Las Partes podrán hacer uso de cualquier medio disponible
para llevar a cabo las reuniones, incluyendo videoconferencias y conferencias telefónicas.
Salvo acuerdo de PEP, todas las reuniones en persona deberán llevarse a cabo en México.
Si ambas Partes están de acuerdo, podrán realizarse reuniones sin cumplir con los
requisitos previstos en esta Cláusula 26.5. 7

26.6 Acta. Los miembros del Grupo Directivo levantarán un acta
en la que reflejen los acuerdos tomados durante cada reunión. Dicha acta será elaborada
por la Persona que el presidente del Grupo Directivo designe como secretario. Las Partes

deberán firmar el acta al finalizar la reunión. ==
26.7 Grupos técnicos. El Grupo Directivo podrá establecer los

grupos técnicos requeridos para la ejecución y seguimiento de cualquier asunto en
particular, en el entendido de que las Partes establecerán, cuando menos, un grupo para
la revisión de registro financiero, un grupo para la subcontratación conforme al Contrato
y un grupo para revisar las actividades que deba realizar el personal de PEP conforme a la
Cláusula 19.3. El Grupo Directivo designará el número de representantes de cada una de
las Partes que integrarán dichos grupos técnicos, y la periodicidad de-Sus sesiones. Todos
los grupos técnicos reportarán al Grupo Directivo.

xs

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

26.8 Obligatoriedad de las resoluciones. Las resoluciones del
Grupo Directivo serán de cumplimiento obligatorio para ambas Partes.

CLÁUSULA 27.
Modificaciones y renuncias

27.1 Modificaciones generales. Cualquier modificación a este
Contrato deberá hacerse mediante acuerdo por escrito de ambas Partes, y toda renuncia
a cualquier estipulación del Contrato hecha por cualquiera de las Partes deberá contar
con el acuerdo por escrito de la otra Parte.

La aprobación por parte de PEP a un Programa de Trabajo, o a su
modificación, no implica la aprobación de una modificación al Plan de Desarrollo o al
Presupuesto correspondientes. La aprobación por parte de PEP a un Presupuesto, o a su
modificación, no implica la aprobación de una modificación al Plan de Desarrollo o al
Programa. de Trabajo correspondiente. La aprobación por parte de PEP a un Plan de
Desarrollo, o a su modificación, no implica la aprobación de una modificación al Programa
de Trabajo o al Presupuesto correspondientes. Las modificaciones a que se refiere este
párrafo se realizarán de conformidad con lo estipulado en el Contrato, y todas deberán
ser expresamente aprobadas por escrito para surtir efectos.

Las modificaciones para extender el plazo requerirán convenio
modificatorio de conformidad con las Leyes Aplicables.

Las modificaciones que se hagan al Contrato en términos de esta cláusula,
no implican novación de las obligaciones de las Partes.

27.2 Modificaciones por cambio de ley. En la medida en que sea
permitido por las Leyes Aplicables, las Partes acuerdan que este Contrato podrá ser
modificado en caso de que derivado de los cambios a las Leyes Aplicables se otorguen
condiciones o reglas más favorables con respecto al Contrato. Las modificaciones al
Contrato por cambio de ley deberán ser acordadas por escrito entre las Partes y surtirán
efectos a partir de la fecha de tal acuerdo.

En caso de modificación o creación de Leyes Aplicables que afecten los
derechos adquiridos de cualquiera de las Partes, el Contrato se modificará para restituir
el balance económico original, en la medida de lo posible, por mutuo acuerdo y siempre
que resulte conveniente para las Partes.

Cualquier diferencia sobre la procedencia de las modificaciones al
Contrato conforme a esta cláusula podrá someterse a arbitraje, cofforme a la cláusula

: Z X

66

>

==

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Las modificaciones por cambio de ley en materia de Impuestos se regirán
por lo dispuesto en la cláusula 30.

CLÁUSULA 28.
Relación de las Partes

Nada de lo aquí contenido está destinado a crear o se considerará o se
interpretará que crea alguna sociedad o asociación entre las Partes. Ninguna de las
Partes tendrá la autoridad o el derecho, ni se declarará con autoridad o derecho, para
asumir, crear o comprometer alguna obligación de cualquier clase, expresa o implícita, en
representación de o en nombre de alguna otra de las Partes. Ninguna estipulación en
este Contrato constituirá al Contratista o a sus empleados, Subcontratistas, agentes o
representantes en un representante de PEP. El Contratista será considerado en todo
momento como un contratista independiente de servicios y será responsable de sus
propias acciones, las cuales estarán sujetas en todo momento a lo previsto en el
Contrato. Cada Parte será responsable de su organización para cumplir con el objeto del
Contrato y sus obligaciones. La participación de representantes de las Partes en el Grupo
Directivo no constituirá una organización; asimismo, dicha participación no podrá ser
interpretada como una restricción de una Parte para con la otra en relación con su
organización.

CLÁUSULA 29.
Información, propiedad industrial y confidencialidad

29.1 Propiedad de información. La tecnología, los planos,
diseños, dibujos, datos geológicos, geofísicos, geoquímicos, de ingeniería, registros de
medición, perforación, terminación, producción, operación, informes técnicos,
económicos y científicos, Documentos Técnicos y cualquier otra clase de información
relativa a los Servicios y al Área Contractual (la “Información del Contrato”), será
propiedad de PEP. PEP también será propietario de cualquier muestra geológica, mineral
o de cualquier otra naturaleza, obtenida por el Contratista en los Servicios, las cuales
deberán ser entregadas por el Contratista a PEP inmediatamente después de que el
Contratista haya concluido los estudios y evaluaciones que haga al respecto. El original
de dicha información deberá ser entregado a PEP tan pronto como sea posible después
de que sea generado, en el entendido de que el Contratista podrá mantener copia
únicamente para efectos del cumplimiento de sus obligaciones conforme al Contrato. El
Contratista podrá usar la Información del Contrato, sin costo alguno y sin restricción, para
el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
exclusivamente con los Servicios, pero no para otro uso ni para su venta; en el entendido
de que el Contratista deberá también entregar a PEP cualquier reporte de los resultados

de dicho procesamiento, evaluación o análisis. Nada de lo INN el Contrato
X o Y

7%

===

]
O

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

limitará el derecho de PEP de usar, vender o de cualquier otra forma disponer de la
Información del Contrato.

29.2 Propiedad industrial.
(a) La información, procesos, tecnologías y prácticas del Contratista

que sean considerados derechos exclusivos en términos de las Leyes Aplicables —queda
entendido que no se incluyen información, procesos, tecnologías y prácticas en proceso
de registro— podrán ser utilizados en los Servicios én el Área Contractual; el uso de
licencias o similares no serán considerados como Gastos Recuperables. Queda entendido
que PEP mantendrá en forma confidencial tal información, procesos, tecnologías y
prácticas del Contratista que sean considerados derechos exclusivos.

(b) Todos los procesos, tecnologías, prácticas y propiedad industrial
que se desarrollen en virtud del Contrato serán propiedad conjunta del Contratista y de
PEP y podrán ser utilizados sin costo alguno por cualquiera de las Partes o por sus
Compañías Relacionadas en sus propias actividades, sin necesidad de consentimiento de
la otra Parte. Sin embargo, en caso de comercializarse por cualquiera de las Partes, los
frutos de tal comercialización serán compartidos a partes iguales entre las Partes.

29.3 Confidencialidad del Contrato. El Contrato y sus
modificaciones no serán confidenciales. A
29.4 Confidencialidad. La Información del Contrato será tratad

por el Contratista de forma confidencial, por lo que su contenido total o parcial no será
revelado en forma alguna a terceros sin el previo consentimiento por escrito de PEP. El
Contratista podrá suministrar información a sus Compañías Relacionadas, subsidiarias,
auditores, asesores legales o a las instituciones financieras involucradas en el Contrato en
la medida que sea necesario, en el entendido de que estas compañías, Personas o

instituciones también deberán mantener la confidencialidad de tal información. lx

Contratista tomará todas las acciones necesarias o apropiadas para asegurar que sus
trabajadores, agentes, asesores, representantes, abogados, Compañías Relacionadas y
Subcontratistas, así como los trabajadores, agentes, representantes, asesores y abogados
de los Subcontratistas y de las Compañías Relacionadas, cumplan con la misma obligación
de confidencialidad prevista en el Contrato. Los informes, datos y documentos que
llegaren a poder del Contratista por razones del Contrato también deberán ser tratados
con el mismo carácter de confidencialidad. Las estipulaciones de esta Cláusula 29
continuarán vigentes por diez (10) años después de la terminación por cualquier motivo
del Contrato, ya que constituyen obligaciones continuas. El incumplimiento de esta
cláusula dará origen a una indemnización por parte del Contratista a favor de PEP por
daños y Perjuicios en términos de la Cláusula 24.

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

29.5 Excepción a la confidencialidad. No obstante lo previsto en
la Cláusula 29.2, la obligación de confidencialidad no será aplicable a: (i) la información de
dominio público que no haya sido hecha pública a través de un incumplimiento del
Contrato; (ii) la información que haya sido obtenida con anterioridad a su divulgación sin
violar alguna obligación de confidencialidad; (iii) la información obtenida de terceros que
tengan derecho a divulgarla sin violar una obligación de confidencialidad; y (iv) la
información que deba ser divulgada por requerimiento de leyes o requerimiento de
autoridades gubernamentales, siempre que (a) el hecho de no divulgarla sujetaría a la
Parte requerida a sanciones civiles, penales o administrativas y (b) la Parte requerida
notifique a la Parte afectada con toda prontitud la solicitud de dicha divulgación. En el
caso a que se refiere el inciso (iv) anterior, la Parte afectada podrá solicitar a la Parte
requerida que impugne ante los tribunales competentes la orden de divulgación, en cuyo
caso la Parte afectada deberá cubrir cualquier costo generado por la impugnación.

CLÁUSULA 30.
Impuestos

Cada una de las Partes deberá cumplir durante el plazo y ejecución de los
Servicios con los Impuestos que le correspondan, en el entendido de que PEP realizará las
O retenciones que, en todo caso, esté obligado a realizar de conformidad con las Leyes
Aplicables y en ese caso, PEP no reembolsará al Contratista por las cantidades retenidas.
En virtud de lo anterior, el Contratista será responsable y pagará todos los Impuestos que
graven al Contratista o a sus directivos y empleados en relación con la celebración o
cumplimiento de este Contrato. Queda expresamente entendido--que:- PEP-será
responsable del pago de cualquier impuesto al valor agregado que aplique.

En caso de modificación o creación de Leyes Aplicables respecto a

impuestos aplicables exclusivamente a prestadores de servicios de petróleo y gas, el =>

Contrato será modificado con base en el modelo económico de PEP, por mutuo acuerdo y
siempre que resulte conveniente para las Partes.

CLÁUSULA 31. 7 :

Comunicaciones

Todas las notificaciones y demás comunicaciones hechas bajo este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario
las reciba, ya sea en la dirección, número de fax o correo electrónico siguientes:

A Pemex Exploración y Producción: NN

) Oficinas del Activo de Producción Samaria Luna
Nx Edificio Administrativo, primer piso

a

69

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Ranchería Cumuapa 22. Sección,
Código Postal 86697
Cunduacán, Tabasco

Al Contratista Schlumberger Production México, S.A. de C.V.:

Atención: Enrique Brash espinosa

Calle y número: Ejercito Nacional 425, Nivel 3
Colonia: Granada

Código Postal 11520

Delegación o Municipio: Miguel Hidalgo
Entidad Federativa: México Distrito Federal
País: México

Teléfono: (55) 5263 3000, Ext. 3046

Celular: 044 55 3233 6617
Correo Electrónico: Brash2(Oslb.com

o en cualesquiera otras direcciones, según cada Parte comunique a la otra.

CLÁUSULA 32. 7
Totalidad del Contrato

- Este Contrato es una «compilación: completa y exclusiva -de la-totalidad de---- - ------
las estipulaciones que rigen el acuerdo entre las Partes con respecto al objeto del
Contrato y reemplaza y substituye cualquier convenio o entendimiento sobre dicho
objeto. Ninguna declaración de agentes, empleados o representantes de las Partes que ==
pudiera haberse hecho antes de la celebración del Contrato tendrá validez en cuanto a la
interpretación de los términos del Contrato, con excepción de las respuestas formales y
por escrito dadas por PEP en las juntas de aclaraciones conforme a las Bases de Licitación,
en el entendido de que en caso de que exista un conflicto entre dos de dichas respuestas,
la posterior en tiempo prevalecerá y, en caso de que hubiera conflicto entre una
respuesta y una estipulación del Contrato, la estipulación del Contrato prevalecerá.
Quedan incorporados, formando parte indivisible e integrante del Contrato, los siguientes
Anexos:

Anexo 1 Área Contractual

Anexo 2 Garantía Corporativa

Anexo3 Remuneración

Anexo 4 Inventario de activos y producción base
Anexo5 Comunicación de Continuación
Anexo6 Procedimientos de Registro Financiero

Nx”

0)

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Anexo 7 Programa Mínimo de Evaluación y Obligación Mínima de Trabajo
Anexo8 Puntos de Medición y nominación

Anexo 9 Informe de Evaluación

Anexo 10 . Plan de Desarrollo

Anexo 11 Permisos

Anexo 12 Garantía de Cumplimiento: carta de crédito
Anexo 13 Garantía de Cumplimiento: fianza

Anexo 14 Indicadores Clave de Desempeño

Anexo 15 Abandono

Anexo 16 Lineamientos para subcontratación

Anexo 17 Grado de integración nacional

Anexo 18 Desarrollo sustentable

CLÁUSULA 33.
Idioma

El idioma del Contrato es el español. Todas las notificaciones, renuncias y
otras comunicaciones hechas por escrito o de otra forma entre las Partes en relación con
este Contrato deberán ser en español. La versión en español del Contrato prevalecerá
sobre cualquiera de sus traducciones, las cuales no tendrán validez legal.

CLÁUSULA 34.
Compromiso contra la corrupción

Las Partes manifiestan que durante las negociaciones y para la celebración
del presente Contrato se han conducido con apego a las reglas de conducta para
combatir la extorsión y el soborno publicadas por la Cámara de Comercio Internacional
(las “Reglas”) y que se comprometen a actuar conforme a las mismas durante la
ejecución del mismo hacia sus contrapartes y hacia terceros. Las Partes aceptan
expresamente que la violación a estas declaraciones o a las Reglas implica un
incumplimiento sustancial del presente Contrato.

CLÁUSULA 35.

Obligado Solidari

El “Obligado Solidario” asume la Responsabilidad de obligarse
solidariamente con el Contratista, para responder de todas y cada una de las obligaciones
y responsabilidades pactadas a cargo del Contratista en el presente

Y

71

0)

Contrato número 425021852
Área Contractual Carrizo
Schlumberger Production México, S.A. de C.V.

Este Contrato se firma en tres ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

Villahermosa, Tabasco, a 14 de diciembre de 2011.

En representación de:

El Contratista: Pemex Exploración y Producción
Schlumberger Production México, S.A. de C.V. Subdirección de Producción Región Sur
A A E PP
Enrique Brash Espinosa E Dr. Vinicio Suro Pérez
Representante Legal Representante Legal
Obligado Solidario: Revisión administrativa

Dowell Schlumberger de México, S.A. de C.V.

Lon Y -

Enrique Brash Espinosa / Becerra Schulz
Representante Legal Gerente de Suministros y Servicios
Administrativos Región Sur

Aprobación técnica

L, Ing. Héctor A. Mándájano Saltiago
AÑ

ministrador del Activ4dYProducción Samaria-Luna
Sanción jurídica
Lic. José Bolio Halloran |
Subgerente de Servicios Jurídicos Región Sureste Villahermos:

Oficina del Abogado General
NS

72

